EXHIBIT 10.1



CORPORATE INTEGRITY AGREEMENT
Between the
Office of Inspector General
of the
Department of Health and Human Services
and
Forest Laboratories, Inc.
 
 
I.  
Preamble

 
 
Forest Laboratories, Inc. hereby enters into this Corporate Integrity Agreement
(CIA) with the Office of Inspector General (OIG) of the United States Department
of Health and Human Services (HHS) to promote compliance by Forest Laboratories,
Inc., and its U.S. subsidiaries (Forest Pharmaceuticals, Inc., Forest Research
Institute, Inc., FL Cincinnati Inc., Inwood Laboratories, Inc., and Cerexa,
Inc.) (collectively “Forest”) with the statutes, regulations, and written
directives of Medicare, Medicaid, and all other Federal health care programs (as
defined in 42 U.S.C. § 1320a-7b(f)) (Federal health care program requirements)
and with the statutes, regulations, and written directives of the Food and Drug
Administration (FDA requirements). Contemporaneously with this CIA, Forest
Laboratories, Inc. and Forest Pharmaceuticals, Inc. are entering into a
Settlement Agreement and Release with the United States. Forest Laboratories,
Inc. and Forest Pharmaceuticals, Inc. will also enter into settlement agreements
with various States (Medicaid State Settlement Agreements) and Forest
Laboratories, Inc.’s agreement to this CIA is a condition precedent to those
agreements.
 
 
Prior to the Effective Date of this CIA (as defined below), Forest established a
voluntary compliance program applicable to all Forest employees (Compliance
Program). Forest’s Compliance Program includes a Chief of Compliance who reports
directly to the Board of Directors and the President and Chief Operating
Officer, and a Compliance Committee. The Compliance Program also includes a Code
of Conduct (known as “Code of Business Conduct & Ethics”) applicable to all
employees that is regularly reviewed and disseminated, written policies and
procedures, educational and training initiatives, a Disclosure Program that
allows for the confidential disclosure and investigation of potential compliance
violations and appropriate disciplinary procedures, and regular monitoring and
internal auditing procedures.
 
 
Forest shall continue its Compliance Program throughout the term of this CIA and
shall do so in accordance with the terms set forth below.  Forest may modify its
Compliance Program as appropriate, but, at a minimum, Forest shall ensure that
during the term of this CIA, it shall comply with the obligations set forth
herein.
 
 
II.  
Term and Scope of the CIA

 
 
A. The period of the compliance obligations assumed by Forest under this CIA
shall be five years from the Effective Date of this CIA, unless otherwise
specified. The effective date shall be the date on which the final signatory of
this CIA executes the document (Effective Date). Each one-year period, beginning
with the one-year period following the Effective Date, shall be referred to as a
“Reporting Period.”
 
 
B. Sections VII, IX, X, and XI shall expire no later than 120 days after OIG’s
receipt of: (1) Forest’s final Annual Report; or (2) any additional materials
submitted by Forest pursuant to OIG’s request, whichever is later.
 
 
C. The scope of this CIA shall be governed by the following definitions:
 
 
1.  
“Covered Persons” includes:

 
 
a.  
all owners of Forest who are natural persons (other than shareholders who (i)
have an ownership interest of less than 5% and (ii) acquired the ownership
interest through public trading);

 
 
b.  
all directors of Forest Laboratories, Inc.;

 
 
c.  
except as carved out below in this Section II.C.1, (1) all U.S.-based officers,
directors, and employees of Forest, and (2) all officers, directors, and
employees of Forest who are based outside the United States and who have
responsibilities relating to Promotional and Product Related Functions or
Regulatory Related Functions; and

 
 
d.  
except as carved out below in this Section II.C.1, all contractors,
subcontractors, agents, and other persons who perform Promotional and Product
Related Functions or Regulatory Related Functions (as defined below in Section
II.C.4) on behalf of Forest.

 
 
Notwithstanding the above, the term “Covered Persons” does not include: (i)
employees, contractors, subcontractors, agents, or other personnel of Forest who
perform only building and facilities functions (i.e., facilities maintenance,
grounds maintenance, and food service functions); (ii) part-time or per diem
employees, contractors, subcontractors, agents, and other persons who are not
reasonably expected to work more than 160 hours per year, except that any such
individuals shall become “Covered Persons” at the point when they work more than
160 hours during the calendar year; or (iii) employees of Inwood Laboratories,
Inc. or Cerexa, Inc. so long as they do not have responsibilities relating to
Promotional and Product Related Functions or Regulatory Related Functions.
 
 
2.  
“Relevant Covered Persons” includes all Covered Persons whose job
responsibilities relate to Promotional and Product Related Functions or
Regulatory Related Functions.

 
 
3.  
“Government Reimbursed Products” refers to all Forest pharmaceutical products
promoted or sold by Forest in the United States that are reimbursed by Federal
health care programs.

 
 
4.  
The term “Promotional and Product Related Functions” includes: (a) the selling,
detailing, marketing, advertising, promoting, or branding of Government
Reimbursed Products; (b) the development, approval, preparation, or
dissemination of materials or information about, or the provision of services
relating to, Government Reimbursed Products including those functions relating
to review committees and Forest’s Medical Information and Communication
Department (“MIC Department”); (c) authorship, publication, and dissemination of
clinical study results for Government Reimbursed Products; and (d) contracting
with healthcare professionals (HCPs) or healthcare institutions (HCIs) in the
United States to conduct postmarketing and other clinical studies of Government
Reimbursed Products, and the authorship, publication, and disclosure of results
relating to such studies.

 
 
5.  
The term “Regulatory Related Functions” includes: (a) activities associated with
all FDA requirements and guidance (collectively “requirements”) relating to
determinations about the status or classification of a Forest product and any
changes in such status or classification (including, but not limited to, a
determination that a product is a “new drug”), including all reporting
requirements and all requirements relating to the tracking or distribution of
the product; and (b) activities associated with the tracking, collection,
verification, reporting, or updating of:  i) product or product-related
information; ii) pricing information; or iii) utilization information, for
purposes of the Medicaid Drug Rebate Program (codified at 42 U.S.C. § 1396r-8),
the Medicare program (codified at 42 U.S.C. § 1395-1395hhh), and other Federal
health care programs, including the reporting or updating of information in
connection with any determinations about the status or classification of a
Government Reimbursed Product and any changes in such status or classification
(including information about the status of a product as a covered outpatient
drug.)

 
 
6.  
The term “Third Party Educational Activity” shall mean any continuing medical
education (CME), disease awareness, or other scientific, educational, or
professional program, meeting, or event sponsored by Forest, including but not
limited to, sponsorship of symposia at medical conferences.

 
 
7.  
The term “Third Party Personnel” shall mean personnel of the entities with whom
Forest or any Forest subsidiary has or may in the future (during the term of
this CIA) enter into agreements to co-promote a Government Reimbursed Product in
the United States or engage in joint promotional activities in the United States
relating to such a product. Forest has represented that: (1) the Third Party
Personnel are employed by entities independent of Forest; (2) Forest does not
control Third Party Personnel; and (3) it would be commercially impracticable to
compel the compliance of Third Party Personnel with the requirements set forth
in this CIA. Forest agrees to promote compliance by Third Party Personnel with
Federal health care program and FDA requirements by complying with the
provisions set forth below in Sections III.B.2, V.A.7, and V.B.7 related to
Third Party Personnel who meet the definition of Covered Persons. Provided that
Forest complies with the requirements of Sections II.B.2, V.A.7, and V.B.7,
Forest shall not be

 
 
 
required to fulfill the other CIA obligations that would otherwise apply to
Third Party Personnel who meet the definition of Covered Persons.

 
 
III.  
Corporate Integrity Obligations

 
 
Forest shall establish and maintain a Compliance Program throughout the term of
this CIA that includes the following elements:
 
 
A.  
Compliance Officer and Compliance Committee.

 
 
1. Compliance Officer. Prior to the Effective Date, Forest appointed a
Compliance Officer (known as “Chief of Compliance”), and Forest shall maintain a
Compliance Officer during the term of the CIA. The Compliance Officer shall be
responsible for developing and implementing policies, procedures, and practices
designed to ensure compliance with the requirements set forth in this CIA and
with Federal health care program requirements and FDA requirements. The
Compliance Officer shall be a member of senior management of Forest, shall
report directly to the Chief Operating Officer and President, shall make
periodic (at least quarterly) reports regarding compliance matters directly to
the Board of Directors of Forest, or a Committee of the Board, and shall be
authorized to report on such matters to the Board of Directors, or a Committee
of the Board, at any time. The Compliance Officer shall not be, or be
subordinate to, the General Counsel or Chief Financial Officer. The Compliance
Officer shall be responsible for monitoring the day-to-day compliance activities
engaged in by Forest as well as for any reporting obligations created under this
CIA. Any noncompliance-related job responsibilities of the Compliance Officer
shall be limited and must not interfere with the Compliance Officer’s ability to
perform the duties outlined in this CIA.
 
 
Forest shall report to OIG, in writing, any changes in the identity or position
description of the Compliance Officer, or any actions or changes that would
affect the Compliance Officer’s ability to perform the duties necessary to meet
the obligations in this CIA, within five days after such a change.
 
 
2. Compliance Committee. Prior to the Effective Date, Forest established a
Compliance Committee, and Forest shall maintain a Compliance Committee during
the term of this CIA. The Compliance Committee shall, at a minimum, include the
Compliance Officer and other members of senior management necessary to meet the
requirements of this CIA (e.g., senior executives of relevant departments, such
as Legal, Compliance, Finance, Marketing, Internal Audit, Human Resources,
Sales, Regulatory Affairs, and Medical.) The Compliance Officer shall chair the
Compliance Committee, and the Compliance Committee shall support the Compliance
Officer in fulfilling his/her responsibilities under the CIA (e.g., shall assist
in the analysis of the organization’s risk areas and shall oversee monitoring of
internal and external audits and investigations). The Compliance Committee shall
meet at least quarterly.
 
 
Forest shall report to OIG, in writing, any changes in the composition of the
Compliance Committee, or any actions or changes that would affect the Compliance
Committee’s ability to perform the duties necessary to meet the obligations in
this CIA, within 15 days after such a change.
 
 
3. Board of Directors Compliance Obligations. The Board of Directors of Forest
Laboratories, Inc. (Board), or a Committee of the Board, shall be responsible
for the review and oversight of matters related to compliance with Federal
health care program requirements, FDA requirements, and the obligations of this
CIA. The Board, or a Committee of the Board, shall, at a minimum, be responsible
for the following:
 
 
a. The Board, or a Committee of the Board, shall meet at least quarterly to
review and oversee Forest’s Compliance Program, including but not limited to the
performance of the Compliance Officer and other Compliance personnel.
 
 
b. The Board, or a Committee of the Board, shall arrange for the performance of
a review of the effectiveness of Forest’s Compliance Program (Compliance Program
Review) by the Compliance Expert (described below) for each Reporting Period of
the CIA. The Board, or a Committee of the Board, shall review the Compliance
Program Review Report (described below) as part of its review and assessment of
Forest’s Compliance Program. A copy of the Compliance Program Review Report
shall be provided to OIG in each Annual Report submitted by Forest.
 
 
c. The Board, or a Committee of the Board, shall retain an independent
individual or entity with expertise in compliance with Federal health care
program and FDA requirements (Compliance Expert). The Compliance Expert shall
create a work plan for the Compliance Program Review, oversee the performance of
the Compliance Program Review, and prepare a written report about the Compliance
Program Review and the results of the review. The written report (Compliance
Program Review Report) shall include a description of the review and shall
include recommendations with respect to the Compliance Program. This report
shall also include a certification that the Compliance Expert has evaluated its
professional independence and objectivity, as appropriate to the nature of the
engagement with regard to the Compliance Program Review and concluded that it
is, in fact, independent and objective.
 
 
d. For each Reporting Period of the CIA, the Board, or a Committee of the Board,
shall adopt a resolution, signed by each individual member of the Board or the
Committee, summarizing its review and oversight of Forest’s compliance with
Federal health care program requirements, FDA requirements, and the obligations
of this CIA.
 
 
At minimum, the resolution shall include the following language:
 
 
“The Board of Directors [or a Committee of the Board] has made a reasonable
inquiry into the operations of Forest’s Compliance Program, including, but not
limited to, evaluating its effectiveness and receiving updates about the
performance of the Compliance Officer and other Compliance personnel for the
time period [insert time period]. In addition, the Board [or a Committee of the
Board] has retained a Compliance Expert with expertise in compliance with the
Federal health care program and FDA requirements to support the Board’s
responsibilities. The Board [or a Committee of the Board] also has arranged for
the performance of, and reviewed the results of, the Compliance Program Review,
including the Compliance Program Review Report. Based on all of these steps, the
Board [or a Committee of the Board] has concluded that, to the best of its
knowledge, Forest has implemented an effective Compliance Program to meet
Federal health care program requirements, FDA requirements, and the obligations
of the CIA.”
 
 
If the Board, or a Committee of the Board, is unable to provide such a
conclusion in the resolution, the Board or the Committee shall include in the
resolution a written explanation of the reasons why it is unable to provide the
conclusion and the steps it is taking to implement an effective Compliance
Program at Forest.
 
 
Forest shall report to OIG, in writing, any changes in the composition of the
Board or the Committee of the Board described above, or any actions or changes
that would affect the ability of the Board, or the Committee of the Board to
perform the duties necessary to meet the obligations in this CIA, within 15 days
after such a change.
 
 
4. Management Accountability and Certifications: In addition to the
responsibilities set forth in this CIA for all Covered Persons, certain Forest
officers or employees (“Certifying Employees”) are each specifically expected to
monitor and oversee activities within their areas of authority and shall
annually provide the certification in Section III.A.4, below, with regard to the
Forest business area(s) under their authority. These Certifying Employees shall
include, at a minimum, the following: Chief Executive Officer, Forest
Laboratories, Inc. (FLI); President and Chief Operating Officer (FLI); Executive
Vice-President of Global Marketing (FLI); Senior Vice-President and Chief
Commercial Officer (FLI); Vice-President of Marketing Services, Forest
Pharmaceuticals, Inc. (FPI); Vice-President of Managed Markets, Government and
Policy (FLI); Vice-President of Marketing and Product Management (FLI);
Vice-President of New Products (FPI); Corporate Vice-President of Business
Development and Strategic Planning (FLI); Corporate Vice President (FLI) and
President, Forest Research Institute, Inc. (FRI); President of Cerexa
Administration; Senior Vice-President of Finance and Chief Financial Officer
(FLI); Corporate Vice-President of Human Resources (FLI); Senior Vice-President
of Sales (FPI); Vice-President (FRI) and Chief of Compliance (FLI);
Executive-Vice President of Trade Sales and Development (FLI); Vice-President of
Information Systems & Manufacturing/Operational Informatics (FLI);
Vice-President of Regulatory Affairs (FRI), and, to the extent that a Forest
business unit performs sales, marketing, promotion, pricing, contracting,
regulatory affairs, compliance, and medical affairs functions is not covered by
the certifications of one of the above-listed individuals, such other
appropriate Forest executives, vice-presidents, and directors as would be
necessary to ensure that there is a certifying officer or employee covering each
such business unit.
 
 
For each Reporting Period, each Certifying Employee shall sign a certification
that states:
 
 
“I have been trained on and understand the compliance requirements and
responsibilities as they relate to [insert name of department or functional
area], an area under my supervision. My job responsibilities include ensuring
compliance by the [insert name of the department or functional area] with all
applicable Federal health care program requirements, FDA requirements, the
obligations of the CIA, and Forest’s policies and I have taken steps to promote
such compliance. To the best of my knowledge, except as otherwise described
herein, the [insert name of department or functional area] of Forest is in
compliance with all applicable Federal health care program requirements, FDA
requirements, and the obligations of the CIA. I understand that this
certification is being provided to and relied upon by the United States.”
 
 
If any Certifying Employee is unable to provide such a conclusion in the
certification, the Certifying Employee shall provide a written explanation of
the reasons why he or she is unable to provide the certification outlined above
and the steps being taken to address the issue(s) identified in the
certification.
 
 
B.  
Written Standards.

 
 
1. Code of Conduct. Prior to the Effective Date, Forest developed, implemented,
and distributed a written Code of Conduct (known as the “Code of Business
Conduct & Ethics”) to all Covered Persons employed by Forest. Forest currently
requires all newly employed Covered Persons to certify in writing or
electronically, that they have received, read, understood, and shall abide by
Forest’s Code of Conduct. Forest shall continue to make the promotion of, and
adherence to, the Code of Conduct an element in evaluating the performance of
all employed Covered Persons.
 
 
The Code of Conduct sets forth and shall continue to set forth, at a minimum,
the following:
 
 
a.  
Forest’s commitment to full compliance with all Federal health care program and
FDA requirements, including its commitment to comply with all requirements
relating to Promotional and Product Related Functions and Regulatory Related
Functions;

 
 
b.  
Forest’s requirement that all of its Covered Persons shall be expected to comply
with all Federal health care program and FDA requirements and with Forest’s own
Policies and Procedures as implemented pursuant to Section III.B (including the
requirements of this CIA);

 
 
c.  
the requirement that all of Forest’s Covered Persons shall be expected to report
to the Compliance Officer, or other appropriate individual designated by Forest,
suspected violations of any Federal health care program and FDA requirements or
of Forest’s own Policies and Procedures;

 
 
d.  
the possible consequences to both Forest and Covered Persons of failure to
comply with Federal health care program and FDA requirements and with Forest’s
own Policies and Procedures and the failure to report such noncompliance; and

 
 
e.  
the right of all individuals to use the Disclosure Program described in Section
III.E, and Forest’s commitment to nonretaliation and to maintain, as
appropriate, confidentiality and anonymity with respect to such disclosures.

 
 
To the extent not already accomplished, within 120 days after the Effective
Date, the Code of Conduct shall be distributed to each Covered Person and each
Covered Person shall certify, in writing or electronically, that he or she has
received, read, understood, and shall abide by Forest’s Code of Conduct. New
Covered Persons shall receive the Code of Conduct and shall complete the
required certification within 30 days after becoming a Covered Person or within
120 days after the Effective Date, whichever is later.
 
 
Forest shall periodically review the Code of Conduct to determine if revisions
are appropriate and shall make any necessary revisions based on such review. Any
revised Code of Conduct shall be distributed within 30 days after any revisions
are finalized. Each Covered Person shall certify, in writing or electronically,
that he or she has received, read, understood, and shall abide by the revised
Code of Conduct within 30 days after the distribution of the revised Code of
Conduct.
 
 
2. Third Party Personnel. Within 120 days after the Effective Date, and annually
thereafter by the anniversary of the Effective Date, Forest shall send a letter
to each entity employing Third Party Personnel. The letter shall outline
Forest’s obligations under the CIA and its commitment to full compliance with
all Federal health care program and FDA requirements. The letter shall include a
description of Forest’s Compliance Program. Forest shall attach a copy of its
Code of Conduct to the letter and shall request the entity employing Third Party
Personnel to either: (a) make a copy of Forest’s Code of Conduct and a
description of Forest’s Compliance Program available to its Third Party
Personnel; or (b) represent to Forest that it has and enforces a substantially
comparable code of conduct and compliance program for its Third Party Personnel.
 
 
3. Policies and Procedures. Prior to the Effective Date, Forest implemented
written Policies and Procedures regarding the operation of the Compliance
Program and Forest’s compliance with Federal health care program and FDA
requirements (Policies and Procedures). To the extent not already accomplished,
within 120 days after the Effective Date, Forest shall ensure that the Policies
and Procedures address or shall continue to address:
 
 
a.  
the subjects set forth in the Code of Conduct identified in Section III.B.1;

 
 
b.  
appropriate ways to conduct Promotional and Product Related Functions in
compliance with all applicable Federal health care program requirements,
including, but not limited to the Federal anti-kickback statute (codified at 42
U.S.C. § 1320a-7b(b)), and the False Claims Act (codified at 31 U.S.C. §§
3729-3733);

 
 
c.  
appropriate ways to conduct Promotional and Product Related Functions in
compliance with all applicable FDA requirements;

 
 
d.  
appropriate ways to conduct Regulatory Related Functions in accordance with all
applicable Federal health care program requirements;

 
 
e.  
appropriate ways to conduct Regulatory Related Functions in accordance with all
applicable FDA requirements;

 
 
f.  
the materials and information that may be distributed by Forest sales
representatives and account managers about Forest’s Government Reimbursed
Products and the manner in which Forest sales representatives respond to
requests for information about non-FDA approved (or “off-label”) uses of
Forest’s Government Reimbursed Products. These Policies and Procedures shall
require that sales representatives and account managers refer all requests for
information about off-label uses of Government Reimbursed Products to Forest’s
MIC Department;

 
 
g.  
the materials and information that may be distributed by Forest’s MIC Department
and the mechanisms through, and manner in which, the MIC Department receives and
responds to requests for information about off-label uses of Forest’s Government
Reimbursed Products; the form and content of information disseminated by Forest
in response to such requests; and the internal review process for the
information disseminated.

 
 
The Policies and Procedures shall include a requirement that Forest maintain
database(s) to track requests for information about Forest’s products that are
received by the MIC Department.  This database shall be referred to as the “MIC
Inquiries Database.” The MIC Inquiries Database shall include the following
items of information for each unique inquiry (Inquiry) received for information
about Forest’s Government Reimbursed Products: 1) date of Inquiry; 2) form of
Inquiry (e.g., fax, phone, etc.); 3) name of the requesting HCP or HCI (in
accordance with applicable privacy laws); 4) nature and topic of request
(including exact language of the Inquiry if made in writing); 5) nature/form of
the response from Forest (including a record of any materials provided to the
HCP or HCI in response to the request); and 6) if applicable, the name of the
Forest representative who called on or interacted with the HCP or HCI, if known;
 
 
h.  
the manner and circumstances under which personnel from External Scientific
Affairs participate in meetings or events with HCPs or HCIs (either alone or
with sales representatives) and the role of External Scientific Affairs
personnel at such meetings or events, as well as how they handle requests for
information about off-label uses of Forest’s Government Reimbursed Products;

 
 
i.  
the development, implementation, and review of call panels for sales
representatives who promote Government Reimbursed Products. For each Government
Reimbursed Product, the Policies and Procedures shall require that Forest review
the call panels for the product and the bases upon, and circumstances under
which HCPs and HCIs belonging to specified medical specialties or types of
clinical practice are included in, or excluded from, the call panels. The
Policies and Procedures shall also require that Forest modify the call panels as
necessary to ensure that Forest is promoting its Government Reimbursed Products
in a manner that complies with all applicable Federal health care program and
FDA requirements. The call panel reviews shall occur at least annually and shall
also occur each time the FDA approves a new or additional indication for a
Government Reimbursed Product;

 
 
j.  
the development, implementation, and review of plans for the distribution of
samples of Forest’s Government Reimbursed Products (Sample Distribution Plans).
This shall include a review of the bases upon which, and circumstances under
which, HCPs and HCIs belonging to specified medical specialties or types of
clinical practice may receive samples from Forest (including, separately, from
Forest sales representatives and/or directly from Forest’s Quality Assurance
Department). The Policies and Procedures shall also require that Forest modify
the Sample Distribution Plans as necessary to ensure that Forest is promoting
its products in a manner that complies with all applicable Federal health care
program and FDA requirements;

 
 
k.  
consultant or other fee-for-service arrangements entered into with HCPs or HCIs
(including, but not limited to, speaker programs, speaker training programs,
presentations, consultant meetings, advisory boards, and ad hoc advisory
activities, and any other financial engagement or arrangement with an HCP or
HCI) and all events and expenses relating to such engagements or arrangements.
These Policies and Procedures shall be designed to ensure that the arrangements
and related events are used for legitimate and lawful purposes in accordance
with applicable Federal health care program and FDA requirements. The Policies
shall include requirements about the content and circumstances of such
arrangements and events;

 
 
l.  
programs to educate sales representatives, including but not limited to
mentorships, preceptorships, or presentations by HCPs at sales meetings and
experience-based learning activities. These Policies and Procedures shall be
designed to ensure that the programs are used for legitimate and lawful purposes
in accordance with applicable Federal health care program and FDA requirements.
The Policies shall include requirements about the content and circumstances of
such arrangements and events;

 
 
m.  
sponsorship or funding of grants (including educational grants) or charitable
contributions. These Policies and Procedures shall be designed to ensure that
Forest’s funding and/or sponsorship complies with all applicable Federal health
care program and FDA requirements;

 
 
n.  
funding of, or participation in, any Third Party Educational Activity as defined
in Section II.C.6 above. These Policies and Procedures shall be designed to
ensure that Forest’s funding and/or sponsorship of such programs satisfies all
applicable Federal health care program and FDA requirements.

 
 
The Policies and Procedures shall require that: 1) Forest disclose its financial
support of the Third Party Educational Activity and, to the extent feasible
consistent with clause 5 of this paragraph, any financial relationships with
faculty, speakers, or organizers at such Activity; 2) as a condition of funding,
the third party agrees to disclose Forest’s financial support of the Third Party
Educational Activity and any financial relationships that Forest might have with
faculty, speakers, or organizers at such Activity; 3) any faculty, speakers, or
organizers at the Third Party Educational Activity agree to disclose any
financial relationship with Forest; 4) the Third Party Educational Activity have
an educational focus; 5) the content, organization, and operation of the Third
Party Educational Activity be independent of Forest control; 6) Forest support
only Third Party Educational Activity that is non-promotional in tone/nature;
and 7) Forest support of a Third Party Educational Activity shall be contingent
on the provider’s commitment to provide information at the Educational Activity
that is fair, balanced, accurate and not misleading;
 
 
o.  
for all promotional and written materials and information related to Government
Reimbursement Products intended to be disseminated outside Forest, the review of
such materials by appropriate qualified personnel (such as regulatory, medical,
and/or legal personnel) in a manner designed to ensure that legal, regulatory,
and medical concerns are properly addressed during Forest’s review and approval
process and are elevated when appropriate. The Policies and Procedures shall be
designed to ensure that such materials and information, when finally approved,
comply with all applicable Federal health care program and FDA requirements. The
Policies and Procedures shall require that: 1) applicable review committees
review all promotional materials prior to the distribution or use of such
materials; and 2) deviations from the standard review committee practices and
protocols (including timetables for the submission of materials for review)
shall be documented and referred for appropriate follow-up;

 
 
p.  
the review of all materials, information, requirements, and disclosures relating
to Regulatory Related Functions. These Policies and Procedures shall be designed
to ensure that Forest’s activities pertaining to Regulatory Related Functions
comply with all applicable Federal health care program and FDA requirements. The
Policies and Procedures shall require that Forest annually review the FDA status
and classification (e.g., new drug, less-than-effective) of all its products and
all changes in the status and/or classification of each product. The Policies
and Procedures shall also require that Forest annually review all product
information (and changes to such information) reported to CMS for purposes of
the Medicaid Drug Rebate Program and the Medicare program (including information
about the status of a drug as a covered outpatient drug and product codes or
classifications (including those related to the FDA’s Drug Efficacy Study
Implementation (DESI) program);

 
 
q.  
sponsorship of post-marketing clinical studies or other post-marketing studies,
including investigator-initiated trials (IITs), relating to Government
Reimbursed Products, including the decision to provide financial or other
support for the IITs; the manner in which such support is provided; and support
for publication of information about the IITs, including the publication of
information about the trial outcomes and results and the uses made of
publications relating to IITs;

 
 
r.  
authorship of any articles or other publications about Government Reimbursed
Products or about therapeutic areas or disease states that may be treated with
Government Reimbursed Products, including, but not limited to, the disclosure of
any and all relationships between the author and Forest, the identification of
all authors or contributors (including professional writers) associated with a
given publication, and the scope and breadth of research results made available
to each author or contributor;

 
 
s.  
compensation (including salaries and bonuses) for Relevant Covered Persons who
are sales employees. These Policies and Procedures shall be designed to ensure
that financial incentives do not inappropriately motivate such individuals to
engage in improper promotion, sales, and marketing of Forest’s products; and

 
 
t.  
disciplinary policies and procedures for violations of Forest’s Policies and
Procedures, including policies relating to Federal health care program and FDA
requirements.

 
 
To the extent not already accomplished, within 120 days after the Effective
Date, the relevant portions of the Policies and Procedures shall be made
available to all Covered Persons whose job functions relate to those Policies
and Procedures. Appropriate and knowledgeable staff shall be available to
explain the Policies and Procedures.
 
 
At least annually (and more frequently, if appropriate), Forest shall assess and
update, as necessary, the Policies and Procedures. Within 30 days after the
effective date of any revisions, the relevant portions of any such revised
Policies and Procedures shall be made available to all Covered Persons whose job
functions relate to those Policies and Procedures.
 
 
C.  
Training and Education.

 
 
Forest represents that it provides training to its employees on a regular basis
concerning a variety of topics. The training covered by this CIA need not be
separate and distinct from the regular training provided by Forest, but instead
may be integrated fully into such regular training so long as the training
covers the areas specified below.
 
 
1. General Training. Within 120 days after the Effective Date, Forest shall
provide at least one hour of General Training to each Covered Person. This
training, at a minimum, shall explain:
 
 
a.  
Forest’s CIA requirements; and

 
 
b.  
Forest’s Compliance Program (including the Code of Conduct and the Policies and
Procedures as they pertain to general compliance issues).

 
 
To the extent that Forest provided General Training to Covered Persons during
the 180 days immediately prior to the Effective Date that satisfied the
requirements set forth in Section III.C.1.b above, the OIG shall credit that
training for purposes of satisfying Forest’s General Training obligations of
this Section III.C.1 for the first Reporting Period. Forest may satisfy its
remaining General Training obligations for the Covered Persons who received the
training described in the preceding sentence by notifying them within 120 days
after the Effective Date in writing or in electronic format of the fact that
Forest entered a CIA and providing an explanation of Forest’s requirements and
obligations under the CIA.
 
 
New Covered Persons shall receive the General Training described above within 30
days after becoming a Covered Person or within 120 days after the Effective
Date, whichever is later. After receiving the initial General Training described
above, each Covered Person shall receive at least one hour of General Training
in each subsequent Reporting Period.
 
 
2. Specific Training. Within 120 days after the Effective Date, each Relevant
Covered Person engaged in Promotional and Product Related Functions shall
receive at least three hours of Specific Training applicable to their specific
job functions in addition to the General Training required above. This Specific
Training shall include a discussion of:
 
 
a.  
all applicable Federal health care program requirements relating to Promotional
and Product Related Functions, including but not limited to the requirements of
the Federal anti-kickback statute, the Civil Monetary Penalties Law, and the
Civil False Claims Act;

 
 
b.  
all applicable FDA requirements relating to Promotional and Product Related
Functions;

 
 
c.  
all Forest Policies and Procedures and other requirements applicable to
Promotional and Product Related Functions;

 
 
d.  
the personal obligation of each individual involved in Promotional and Product
Related Functions to comply with all applicable Federal health care program and
FDA requirements and all other applicable legal requirements;

 
 
e.  
the legal sanctions for violations of the applicable Federal health care program
and FDA requirements; and

 
 
f.  
examples of proper and improper practices related to Promotional and Product
Related Functions.

 
 
Within 120 days after the Effective Date, each Relevant Covered Person engaged
in Regulatory Related Functions shall receive at least three hours of Specific
Training applicable to their specific job functions in addition to the General
Training required above. This Specific Training shall include a discussion of:
 
 
a.  
all applicable Federal health care program requirements relating to Regulatory
Related Functions;

 
 
b.  
all applicable FDA requirements relating to Regulatory Related Functions;

 
 
c.  
all Forest Policies and Procedures and other requirements applicable to
Regulatory Related Functions;

 
 
d.  
the personal obligation of each individual involved in Regulatory Related
Functions to comply with all applicable Federal health care program and FDA
requirements and all other applicable legal requirements;

 
 
e.  
the legal sanctions for violations of the applicable Federal health care program
and FDA requirements; and

 
 
f.  
examples of proper and improper practices related to Regulatory Related
Functions.

 
 
To the extent that Forest provided Specific Training to Relevant Covered Persons
during the 180 days immediately prior to the Effective Date that satisfied the
requirements set forth in this Section III.C.2 above, the OIG shall credit that
training for purposes of satisfying Forest’s Specific Training obligations of
this Section III.C.2 for the first Reporting Period.
 
 
New Relevant Covered Persons shall receive the applicable Specific training
within 30 days after the beginning of their employment or becoming Relevant
Covered Persons, or within 120 days after the Effective Date, whichever is
later. A Forest employee who has completed the Specific Training shall review or
supervise (as applicable) a new Relevant Covered Person’s work, to the extent
that the work relates to Promotional and Product Related Functions or Regulatory
Related Functions (as applicable), until such time as the new Relevant Covered
Person completes his or her Specific Training.
 
 
After receiving the initial Specific Training described in this Section, each
Relevant Covered Person shall receive at least three hours of the applicable
Specific Training in each subsequent Reporting Period.
 
 
3. Board Member Training. Within 120 days after the Effective Date, Forest shall
provide at least one hour of training to each member of the Board of Directors,
in addition to the General Training. This training shall address the
responsibilities of board members and corporate governance.
 
 
New members of the Board of Directors shall receive the Board Member Training
described above within 30 days after becoming a member or within 120 days after
the Effective Date, whichever is later.
 
 
4. Certification. Each individual who is required to complete training shall
certify, in writing or electronically, if applicable, that he or she has
received the required training. The certification shall specify the type of
training received and the date received. The Compliance Officer (or designee)
shall retain the certifications, along with all course materials. These shall be
made available to OIG, upon request.
 
 
5. Qualifications of Trainer. Persons providing the training shall be
knowledgeable about the subject area of the training, including applicable
Federal health care program and FDA requirements. The training and education
required under this Section III.C may be provided by supervisory employees,
knowledgeable staff, Forest trainers, and/or outside consultant trainers
selected by Forest, or may be satisfied by relevant continuing education
programs provided they cover the topics outlined above in Section III.C.2.
 
 
6. Update of Training. Forest shall review the training annually, and, where
appropriate, update the training to reflect changes in Federal health care
program requirements, FDA requirements, any issues discovered during any
internal audits or any IRO Review, and any other relevant information.
 
 
7. Computer-based Training. Forest may provide the training required under this
CIA through appropriate computer-based training approaches. If Forest chooses to
provide computer-based training, it shall make available appropriately qualified
and knowledgeable staff or trainers to answer questions or provide additional
information to the Covered Persons receiving such training. In addition, if
Forest chooses to provide computer-based General or Specific Training, all
applicable requirements to provide a number of “hours” of training in this
Section III.C may be met with respect to computer-based training by providing
the required number of “normative” hours as that term is used in the
computer-based training industry.
 
 
D.  
Review Procedures.

 
 
1. General Description.
 
 
a.  
Engagement of Independent Review Organization. Within 120 days after the
Effective Date, Forest shall engage an entity (or entities), such as an
accounting, auditing, or consulting firm (hereinafter “Independent Review
Organization” or “IRO”), to perform reviews to assist Forest in assessing and
evaluating its Promotional and Product Related Functions and certain of its
Regulatory Related Functions. The applicable requirements relating to the IRO
are outlined in Appendix A to this CIA, which is incorporated by reference.

 
 
Each IRO engaged by Forest shall have expertise in applicable Federal health
care program and FDA requirements as may be appropriate to the Review for which
the IRO is retained. Each IRO shall assess, along with Forest, whether it can
perform the engagement in a professionally independent and objective fashion, as
appropriate to the nature of the review, taking into account any other business
relationships or other engagements that may exist.
 
 
The IRO(s) shall conduct reviews that assess Forest’s systems, processes,
policies, procedures, and practices relating to Promotional and Product Related
Functions and certain of its Regulatory Related Functions (“IRO Review”).
 
 
b.  
Frequency and Brief Description of Reviews. As set forth more fully in Appendix
B, the Promotional and Product Related Review shall consist of two components -
a Systems Review and a Transactions Review. The Systems Review shall assess
Forest’s systems, processes, policies, and procedures relating to Promotional
and Product Related Functions and Regulatory Related Functions. If there are no
material changes in Forest’s systems, processes, policies, and procedures
relating to these Functions, the Promotional and Product Related Systems Review
shall be performed for the periods covering the first and fourth Reporting
Periods. If Forest materially changes its systems, processes, policies, and
procedures, the IRO shall perform a Systems Review for the Reporting Period in
which such changes were made in addition to conducting the Systems Review for
the first and fourth Reporting Periods.

 
 
The Transactions Review shall be performed annually and shall cover each of the
five Reporting Periods. The IRO(s) shall perform all components of each annual
Transactions Review. As set forth more fully in Appendix B, the Transactions
Review shall include several components, including a review relating to
inquiries included in Forest’s MIC Inquiries Database, a review of Forest’s Call
Panel Assessments, a review of “Sampling Events” (as defined in Appendix B) and
a review of records relating to a sample of the Payments that are reported by
Forest pursuant to Section III.M below.
 
 
In addition, each Transactions Review shall also include a review of up to three
additional areas or practices of Forest identified by the OIG in its discretion
(hereafter “Additional Items”.)
 
 
For purposes of identifying the Additional Items to be included in the
Transactions Review for a particular Reporting Period, the OIG will consult with
Forest and may consider internal audit work conducted by Forest, Forest’s
Government Reimbursed Product portfolio, the nature and scope of Forest’s
promotional practices and arrangements with HCPs and HCIs, and other information
known to it. As set forth more fully in Appendix B, Forest may propose to the
OIG that its internal audit(s) be partially substituted for one or more of the
Additional Items that would otherwise be reviewed by the IRO as part of the
Transactions Review. The OIG retains sole discretion over whether, and in what
manner, to allow Forest’s internal audit work to be substituted for a portion of
the Additional Items review conducted by the IRO. The OIG shall notify Forest of
the nature and scope of the IRO Review for each of the Additional Items not
later than 150 days prior to the end of each Reporting Period. Prior to
undertaking the review of the Additional Items, the IRO and/or Forest shall
submit an audit work plan to the OIG for approval and the IRO shall conduct the
review of the Additional Items based on a work plan approved by the OIG.
 
 
c.  
Retention of Records. The IRO and Forest shall retain and make available to OIG,
upon request, all work papers, supporting documentation, correspondence, and
draft reports (those exchanged between the IRO and Forest) related to the
reviews.

 
 
2. IRO Review Reports. The IRO(s) shall prepare a report (or reports) based upon
each Review performed. The information and content to be included in the report
is described in Appendix B, which is incorporated by reference.
 
 
3. Validation Review. In the event OIG has reason to believe that: (a) any IRO
Review fails to conform to the requirements of this CIA; or (b) the IRO’s
findings or Review results are inaccurate, OIG may, at its sole discretion,
conduct its own review to determine whether the applicable IRO Review complied
with the requirements of the CIA and/or the findings or Review results are
inaccurate (Validation Review). Forest shall pay for the reasonable cost of any
such review performed by OIG or any of its designated agents. Any Validation
Review of Reports submitted as part of Forest’s final Annual Report shall be
initiated no later than one year after Forest’s final submission (as described
in Section II) is received by OIG.
 
 
Prior to initiating a Validation Review, OIG shall notify Forest of its intent
to do so and provide a written explanation of why OIG believes such a review is
necessary. To resolve any concerns raised by OIG, Forest may request a meeting
with OIG to: (a) discuss the results of any Review submissions or findings; (b)
present any additional information to clarify the results of the applicable
Review or to correct the inaccuracy of the Review; and/or (c) propose
alternatives to the proposed Validation Review. Forest agrees to provide any
additional information as may be requested by OIG under this Section III.D.3 in
an expedited manner. OIG will attempt in good faith to resolve any Review issues
with Forest prior to conducting a Validation Review.  However, the final
determination as to whether or not to proceed with a Validation Review shall be
made at the sole discretion of OIG.
 
 
4. Independence and Objectivity Certification. The IRO shall include in its
report(s) to Forest a certification or sworn affidavit that it has evaluated its
professional independence and objectivity, as appropriate to the nature of the
engagement, with regard to the applicable Review and that it has concluded that
it is, in fact, independent and objective.
 
 
E.  
Disclosure Program.

 
 
Forest represents that it has a disclosure program designed to facilitate
communications relating to compliance with Federal health care program and FDA
requirements and with Forest’s policies and procedures (the “Disclosure
Program”). During the term of the CIA, Forest shall maintain a Disclosure
Program that includes a mechanism (a toll-free compliance telephone line and/or
on-line electronic reporting) to enable individuals to disclose, to the
Compliance Officer or some other person who is not in the disclosing
individual’s chain of command, any identified issues or questions associated
with Forest’s policies, conduct, practices, or procedures with respect to any
Federal health care program or FDA requirement believed by the individual to be
a potential violation of criminal, civil, or administrative law. Forest shall
continue to appropriately publicize the existence of the disclosure mechanism
(e.g., via periodic e-mails to employees or by posting the information in
prominent common areas).
 
 
The Disclosure Program shall emphasize a nonretaliation policy, and shall
include a reporting mechanism for anonymous communications for which appropriate
confidentiality shall be maintained. Upon receipt of a disclosure, the
Compliance Officer (or designee) shall gather all relevant information from the
disclosing individual. The Compliance Officer (or designee) shall make a
preliminary, good faith inquiry into the allegations set forth in every
disclosure to ensure that he or she has obtained all of the information
necessary to determine whether a further review should be conducted. For any
disclosure that is sufficiently specific so that it reasonably: (1) permits a
determination of the appropriateness of the alleged improper practice; and (2)
provides an opportunity for taking corrective action, Forest shall conduct an
internal review of the allegations set forth in the disclosure and ensure that
proper follow-up is conducted.
 
 
The Compliance Officer (or designee) shall maintain a disclosure log, which
shall include a record and summary of each disclosure received (whether
anonymous or not), the status of the respective internal reviews, and any
corrective action taken in response to the internal reviews. The disclosure log
shall be made available to OIG upon request.
 
 
F.  
Ineligible Persons.

 
 
1. Definitions. For purposes of this CIA:
 
 
a.  
an “Ineligible Person” shall include an individual or entity who:

 
 
i.  
is currently excluded, debarred, suspended, or otherwise ineligible to
participate in the Federal health care programs or in Federal procurement or
nonprocurement programs; or

 
 
ii.  
has been convicted of a criminal offense that falls within the ambit of 42
U.S.C. § 1320a-7(a), but has not yet been excluded, debarred, suspended, or
otherwise declared ineligible.

 
 
b.  
“Exclusion Lists” include:

 
 
i.  
the HHS/OIG List of Excluded Individuals/Entities (available through the
Internet at http://www.oig.hhs.gov); and

 
 
ii.  
the General Services Administration’s List of Parties Excluded from Federal
Programs (available through the Internet at http://www.epls.gov).

 
 
2. Screening Requirements. Forest shall ensure that all prospective and current
Covered Persons are not Ineligible Persons, by implementing the following
screening requirements.
 
 
a.  
As part of the hiring process, Forest shall screen all prospective Covered
Persons who would be Forest employees against the Exclusion Lists prior to
employing them and shall require such Covered Persons to disclose whether they
are Ineligible Persons.

 
 
b.  
Forest shall screen all current employed Covered Persons against the Exclusion
Lists within 90 days after the Effective Date and on an annual basis thereafter.

 
 
c.  
Forest shall implement a policy requiring all Covered Persons to disclose
immediately any debarment, exclusion, suspension, or other event that makes that
person an Ineligible Person.

 
 
With respect to current Covered Persons who are not Forest employees (such as
contractors, subcontractors, agents, or other persons), Forest shall require
that each current Covered Person or their employer represent and certify, in
writing, to Forest within 90 days of the Effective Date, that the Covered Person
has been screened against the Exclusion Lists and will be screened on an annual
basis thereafter. Forest shall further require that any prospective Covered
Person who is not a Forest employee be screened against the Exclusion List
before conducting any work on behalf of Forest relating to its Government
Reimbursed Products, and require that a certification of such screening be
provided to Forest prior to such a prospective Covered Person performing work on
behalf of Forest. Forest shall maintain a copy of all certifications related to
the screening of all Covered Persons who are not Forest employees, and make such
certifications available to the OIG, upon request.
 
 
Nothing in this Section affects the responsibility of (or liability for) Forest
to (if applicable) refrain from billing Federal health care programs for items
or services furnished, ordered, or prescribed by an Ineligible Person. Forest
understands that items or services furnished by Ineligible Person(s) are not
payable by Federal health care programs and that Forest may be liable for
overpayments (if applicable) and/or criminal, civil, and administrative
sanctions for employing or contracting with an Ineligible Person(s) regardless
of whether Forest meets the requirements of Section III.F.
 
 
3. Removal Requirement. If Forest has actual notice that a Covered Person has
become an Ineligible Person, Forest shall remove such Covered Person from
responsibility for, or involvement with, Forest’s business operations related to
the Federal health care programs and shall remove such Covered Person from any
position for which the Covered Person’s compensation or the items or services
furnished, ordered, or prescribed by the Covered Person are paid in whole or
part, directly or indirectly, by Federal health care programs or otherwise with
Federal funds at least until such time as the Covered Person is reinstated into
participation in the Federal health care programs.
 
 
4. Pending Charges and Proposed Exclusions. If Forest has actual notice that a
Covered Person is charged with a criminal offense that falls within the ambit of
42 U.S.C. §§ 1320a-7(a), 1320a-7(b)(1)-(3), or is proposed for exclusion during
the Covered Person’s employment or contract term, Forest shall take all
appropriate actions to ensure that the responsibilities of that Covered Person
have not and shall not adversely affect the accuracy of any claims submitted to
any Federal health care program.
 
 
G.  
Notification of Government Investigation or Legal Proceedings.

 
 
Within 30 days after discovery, Forest shall notify OIG, in writing, of any
ongoing investigation or legal proceeding known to Forest conducted or brought
by a U.S.-based governmental entity or its agents involving an allegation that
Forest has committed a crime or has engaged in fraudulent activities. This
notification shall include a description of the allegation, the identity of the
investigating or prosecuting agency, and the status of such investigation or
legal proceeding. Forest shall also provide written notice to OIG within 30 days
after the resolution of the matter, and shall provide OIG with a description of
the findings and/or results of the investigation or proceedings, if any.
 
 
H.  
Reporting.

 
 
1. Reportable Events.
 
 
a.  
Definition of Reportable Event. For purposes of this CIA, a “Reportable Event”
means anything that involves:

 
 
i.  
a matter that a reasonable person would consider a probable violation of
criminal, civil, or administrative laws applicable to any Federal health care
program and/or applicable to any FDA requirements relating to the marketing,
distribution, or promotion of Forest Government Reimbursed Products for which
penalties or exclusion may be authorized; or

 
 
ii.  
the filing of a bankruptcy petition by Forest.

 
 
A Reportable Event may be the result of an isolated event or a series of
occurrences.
 
 
b.  
Reporting of Reportable Events. If Forest determines (after a reasonable
opportunity to conduct an appropriate review or investigation of the
allegations) through any means that there is a Reportable Event, Forest shall
notify OIG, in writing, within 30 days after making the determination that the
Reportable Event exists. The report to OIG shall include the following
information:

 
 
i.  
a complete description of the Reportable Event, including the relevant facts,
persons involved, and legal and Federal health care program and/or FDA
authorities implicated;

 
 
ii.  
a description of Forest’s actions taken to correct the Reportable Event; and

 
 
iii.  
any further steps Forest plans to take to address the Reportable Event and
prevent it from recurring.

 
 
iv.  
If the Reportable Event involves the filing of a bankruptcy petition, the report
to the OIG shall include documentation of the filing and a description of any
Federal health care program authorities and/or FDA authorities implicated.

 
 
v.  
Forest shall not be required to report as a Reportable Event any matter
previously disclosed under section III.G.

 
 
I.  
Notification of Communications with FDA.

 
 
Within 30 days after the date of any written report, correspondence, or
communication between Forest and the FDA that materially discusses Forest’s or a
Covered Person’s: i) actual or potential unlawful or improper promotion of
Forest’s products (including any improper dissemination of information about
off-label indications); or ii) actual or potential violation of FDA requirements
or guidance relating to the status or classification of, and/or distribution of,
any Forest product, Forest shall provide a copy of the report, correspondence,
or communication to the OIG. Forest shall also provide written notice to the OIG
within 30 days after the resolution of any such disclosed matter, and shall
provide the OIG with a description of the findings and/or results of the matter,
if any.
 
 
J.  
Field Force Monitoring and Review Efforts

 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall establish a Field Force Monitoring Program (FFMP) to evaluate
and monitor various aspects of Forest’s interactions with HCPs and HCIs,
including interactions between sales representatives and HCPs and HCIs. The FFMP
shall be a formalized process designed to directly and indirectly observe the
appropriateness of sales representatives’ interactions with HCPs and HCIs and to
identify potential off-label promotional activities or other improper conduct.
As set forth in more detail below, the FFMP shall include: 1) a Speaker
Monitoring Program; 2) direct field observations (Observations) of sales
representatives; and 3) the monitoring and review of other records relating to
sales representatives’ interactions with HCPs and HCIs (Records Reviews).
 
 
1. Speaker Program Activities. To the extent not already required, with regard
to speaker programs, Forest shall maintain processes to require all speakers to
complete training and enter written agreements that describe the scope of work
to be performed, the speaker fees to be paid, and compliance obligations for the
speakers (including requirements that the speaker may only use Forest-approved
materials and may not directly or indirectly promote the product for off-label
uses.) Forest and/or its designee shall maintain centralized systems or
processes through which all speaker programs are administered. These systems or
processes shall establish controls regarding eligibility and qualifications of
speakers and venues for the programs and require that speakers are paid
according to a centrally managed pre-set rate structure determined based on a
fair-market value analysis conducted by Forest. Forest shall maintain a
comprehensive list of speaker program attendees through its centralized systems
and processes. In addition, Forest shall track and review the aggregate amount
(including speaker fees, travel, and other expenses) paid to each speaker in
connection with speaker programs conducted during each Reporting Period. Forest
shall require certified evaluations by sales representatives or other Forest
personnel regarding whether a speaker program complied with Forest requirements,
and in the event of non-compliance, Forest shall require the identification of
the policy violation and ensure appropriate follow up activity to address the
violation.
 
 
To the extent not already accomplished, Forest shall institute a Speaker
Monitoring Program under which Forest Compliance or management personnel, or
outside personnel acting on behalf of Forest, shall attend 175 speaker programs
relating to Government Reimbursed Products during each Reporting Period and
conduct live audits of those programs (Speaker Program Audits). Sixty percent of
the programs subject to the Speaker Program Audits shall be in-office programs
and forty percent shall be out-of-office programs. The programs subject to
Speaker Program Audits shall be selected both on a risk-based targeting approach
and on a sampling approach. For each program reviewed, personnel conducting the
Speaker Program Audits shall review slide materials and other materials used as
part of the speaker program, speaker statements made during the program, and
Forest representative activities during the program to assess whether the
programs were conducted in a manner consistent with Forest’s Policies and
Procedures. Forest shall maintain the controls around speaker programs as
described above, and shall conduct its Speaker Program Audits as described above
throughout the term of the CIA.
 
 
2. Observations. As a component of the FFMP, Forest Compliance personnel or
other appropriately trained Forest personnel who are not currently working in
the marketing or field sales organization shall conduct direct field
observations (Observations) of sales representatives to assess whether the
messages delivered and materials distributed to HCPs are consistent with
Forest’s Policies and Procedures. These Observations shall be full day
ride-alongs with sales representatives, and each Observation shall consist of
directly observing all meetings between a sales representative and HCPs and
other representatives of HCIs during the workday. The Observations shall be
scheduled throughout the year, randomly selected by Forest Compliance personnel
and other appropriately trained Forest personnel as described above, include
each therapeutic area and actively promoted Government Reimbursed Product, and
be conducted across the United States. At the completion of each Observation,
the employee responsible for conducting the Observation shall prepare a report
(Observation Report) which includes:
 
1)  
the identity of the sales representative;

2)  
the identity of the Forest Compliance professional or other Forest personnel who
conducted the Observation;

3)  
the date and duration of the Observation;

4)  
the product(s) promoted during the Observation;

5)  
an overall assessment of compliance with Forest policy;

6)  
the identification of any potential off-label promotional activity by the sales
representative; and

7)  
the action(s) taken by Forest to address any identified issues.

 
Forest Compliance personnel or other appropriately trained Forest personnel who
are not currently working in the marketing or field sales organization shall
conduct at least 40 full-day Observations during each Reporting Period. The
number of Observations conducted for each therapeutic area and product shall be
proportional in number to the size of each therapeutic area and product, and
shall be conducted across the United States.
 
 
3. Records Reviews. As a component of the FFMP, Forest shall review various
types of records to assess sales representatives’ interactions with HCPs and
HCIs and to identify potential or actual compliance or legal violations. For
each Reporting Period, Forest shall develop and implement a plan for conducting
Records Reviews associated with at least three Government Reimbursed Products.
The OIG shall have the discretion to identify the three Government Reimbursed
Products to be reviewed for each Reporting Period. The OIG will select the
products based on information about Forest’s products provided by Forest, upon
request by the OIG, no later than 60 days prior to the beginning of the
Reporting Period and other information known to the OIG. If the OIG does not
identify the Government Reimbursed Products to be reviewed during a given
Reporting Period, Forest shall select the three products to be reviewed. The
Records Reviews shall include a review of records relating to the activities of
a sampling of sales representatives in each region who promoted one or more of
the products under review.
 
 
These Records Reviews shall include the monitoring and review of selected: 1)
records and systems relating to sales representatives’ interactions with HCPs
and HCIs relating to promotional speaker program activities, samples, meals, and
other events or items (including records from the electronic detailing system
(such as call notes) for the particular sales representative, sales
communications from managers, and expense reports); 2) requests for medical
information through the MIC Department; 3) preceptorships; 4) message recall
studies or other similar records (such as Verbatims) purporting to reflect the
details of sales representatives’ interactions with HCPs and HCIs; 5) sales
representatives’ e-mails and other electronic records; and 6) recorded results
of the Observations, if any, of the sales representatives and applicable notes
or information from the sales representatives’ managers.
 
 
4. Reporting and Follow-up. Personnel conducting the Speaker Program Audits,
Observations, and Records Reviews shall have access to all relevant records and
information necessary to assess Forest’s interactions with HCPs and HCIs and to
identify potential or actual compliance violations. Results from FFMP audits,
including the identification of potential violations of policies and/or legal
requirements, shall be compiled and reported to the Compliance Officer for
review and follow up as appropriate. In the event that a potential violation of
Forest’s Policies and Procedures and/or of legal or compliance requirements,
including but not limited to potential off-label promotion, is identified during
any aspect of the FFMP, Forest shall investigate the incident consistent with
established Policies and Procedures for the handling of investigations and shall
take all necessary and appropriate responsive action (including disciplinary
action) and corrective action, including the disclosure of Reportable Events
pursuant to Section III.H above, if applicable. Any compliance issues identified
during a Speaker Program Audit, Observation and/or Records Review and any
corrective action shall be recorded in the files of the Compliance Department.
 
 
Forest shall include a summary of the FFMP and the results of the FFMP as part
of each Annual Report. As part of each Annual Report, Forest also shall provide
the OIG with copies of the Observation Report for any instances in which it was
determined that improper promotion occurred and a description of the action(s)
that Forest took as a result of such determinations. Forest shall make the
Observation Reports for all other Observations available to the OIG upon
request.
 
 
K.  
Monitoring of Non-Promotional Activities.

 
 
To the extent not already accomplished, within 120 days after the Effective Date
Forest shall develop and implement a monitoring program for the following types
of activities: 1) consultant arrangement activities; 2) research-related
activities; 3) publication activities; and 4) medical education grants. This
monitoring program shall be referred to as the Non-Promotional Monitoring
Program.
 
 
1. Consultant Arrangement Activities. To the extent that Forest engages
U.S.-based HCPs or HCIs for services that relate to Promotional and Product
Related Functions other than for speaker programs, research-related activities,
or publication activities (e.g., as a member of an advisory board or to attend
consultant meetings), such HCPs or HCIs shall be referred to herein as
Consultants. Forest shall require all Consultants to enter written agreements
describing the scope of work to be performed, the fees to be paid, and
compliance obligations for the Consultants. Consultants shall be paid according
to a centrally managed, rate structure which incorporates appropriate objective
criteria and is determined based on a fair-market value analysis conducted by
Forest.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall establish a process to develop annual budgeting plans that
identify the business needs for, and the estimated numbers of, various
Consultant engagements and activities to occur during the following year. The
annual Consultant budgeting plans shall also identify the budgeted amounts to be
spent on Consultant-related activities. Forest’s Compliance personnel shall be
involved in the review and approval of such budgeting plans, including any
subsequent modification of an approved plan. The purpose of this review shall be
to ensure that Consultant arrangements and related events are used for
legitimate purposes in accordance with applicable Forest Policies and
Procedures.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall establish a process to ensure that a needs assessment has
been completed to justify the retention of a Consultant prior to the retention
of the Consultant. The needs assessment shall identify the business need for the
retention of the Consultant and provide specific details about the consulting
arrangement (e.g., information about the numbers and qualifications of the HCPs
or HCIs to be engaged, the agenda for the proposed meeting, and a description of
the proposed work to be done and type of work product to be generated.) Any
deviations from the Consultant budgeting plans shall be documented in the needs
assessment form and shall be subject to review and approval by Forest Compliance
personnel.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall amend its policies and procedures in a manner designed to
ensure that each Consultant performs the work for which the Consultant is
engaged and that, as applicable, Forest receives the work product generated by
the Consultant.
 
 
Within 120 days after the Effective Date, Forest shall establish a Consultant
Monitoring Program through which it shall conduct audits for each Reporting
Period (Consultant Program Audits) of at least 30 Consultant arrangements with
HCPs. The Consultant Program Observations shall include live monitoring of at
least 10 advisory board programs and monitoring of 20 other professional
services agreements with HCPs. The Consultant Monitoring Program shall review
Consultant arrangements both on a risk-based targeting approach and on a
sampling approach. Forest personnel conducting the Consultant Program Audits
shall review needs assessment documents, consultant contracts, and materials
relating to the program or work of the Consultant (including work product
resulting from any program or event), in order to assess whether the programs
and arrangements were conducted in a manner consistent with Forest’s Policies
and Procedures. Results from the Consultant Program Audits, including the
identification of potential violations of policies, shall be compiled and
reported to the Compliance Department for review and follow-up as appropriate.
 
 
2. Research-Related Activities. To the extent that Forest engages or provides
funding or other support to U.S.-based HCPs or HCIs to conduct Phase IV
post-marketing clinical studies on Government Reimbursed Products, including,
but not limited to, IITs, such HCPs and HCIs shall be referred to collectively
as “Researchers.” Forest shall require all Researchers to enter written
agreements describing the scope of the clinical research or other work to be
performed, the fees to be paid, and compliance obligations for the Researchers.
Researchers shall be paid based on a fair-market value analysis conducted by
Forest. This fair-market analysis shall be incorporated into guidelines that are
used in the review, approval, and funding of Researchers’ activities.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall establish an annual budgeting plan for Researchers that
identifies the business and/or scientific need for, and the estimated numbers
of, the various Researcher engagements and activities to occur during the year.
The annual Researcher budgeting plan shall also identify the budgeted amounts to
be spent on Researcher-related activities during the year. Forest Compliance
personnel shall be involved in the review and approval of such budgeting plans,
including any subsequent modification of an approved plan. The purpose of this
review shall be to ensure that Research arrangements and related events are used
for legitimate purposes in accordance with Forest Policies and Procedures.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall establish a process to ensure that a needs assessment has
been completed to justify the retention of the Researcher prior to the retention
of or the provision of funding or other support to the Researcher. The needs
assessment shall identify the business and/or scientific need for the
information to be provided by the Researcher and provide specific details about
the research arrangement (including, for example, information about the numbers
and qualifications of the HCPs or HCIs to be engaged, a description of the
proposed research to be done (including the research protocol) and type of work
product to be generated). Any deviations from the Researcher budgeting plans
shall be documented in the needs assessment form (or elsewhere, as appropriate)
and shall be subject to review and approval by Forest Compliance personnel.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall amend its policies and procedures in a manner designed to
ensure that each Researcher performs the work for which the Researcher is
engaged.
 
 
Within 120 days after the Effective Date, Forest shall establish a Researcher
Monitoring Program through which it shall conduct audits for each Reporting
Period (Researcher Program Audits) of at least 30 Researcher arrangements with
HCPs or HCIs. The Researcher Program Audits shall review at least 20 IITs and at
least 10 other post-marketing Researcher arrangements. The Researcher Monitoring
Program shall review Researcher arrangements both on a risk-based targeting
approach and on a sampling approach. Forest personnel conducting the Researcher
Program Audits shall review needs assessment documents, proposal and/or protocol
documents, approval documents, contracts, and payments in order to assess
whether the programs and arrangements were supported by Forest and performed by
the Researchers in a manner consistent with Forest’s Policies and Procedures.
Results from the Researcher Program Audits, including identification of
potential violations of policies, shall be compiled and reported to the
Compliance Department for review and follow-up as appropriate.
 
 
3. Publication Activities. To the extent that Forest engages U.S.-based HCPs or
HCIs to produce articles or other publications relating to Government Reimbursed
Products (collectively “Publication Activities”) such HCPs or HCIs shall be
referred to as Authors. Forest shall require all Authors to enter written
agreements describing the scope of work to be performed, any fees to be paid in
connection with the Publication Activities, and compliance obligations of the
Authors. Authors shall be paid according to a centrally managed rate structure
which incorporates appropriate objective criteria and is determined based on a
fair-market value analysis conducted by Forest.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall establish a process to develop annual plans that identify the
business needs for and the estimated numbers of various Publication Activities
(Publication Plans).  The annual Publication Plan shall also identify the
budgeted amounts to be spent on Publication Activities. Forest’s Compliance
personnel shall be involved in the review and approval of such annual
Publication Plans, including any modification of an approved plan. The purpose
of this review shall be to ensure that Publication Activities and related events
are used for legitimate purposes in accordance with Forest Policies and
Procedures.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall establish a needs assessment process for Publication
Activities. This process shall ensure that a needs assessment has been completed
prior to the retention of an Author for a Publication Activity. The needs
assessment shall provide specific details about Publication Activities to be
performed (including a description of the proposed work to be done, type of work
product to be generated, and the purpose for the work.) Any deviations from the
Publication Plan shall be documented in the needs assessment form (or elsewhere,
as appropriate) and shall be subject to review and approval by Forest Compliance
personnel.
 
 
Within 120 days after the Effective Date, Forest shall establish a Publication
Monitoring Program through which it shall conduct audits for each Reporting
Period of at least 30 Publication Activities. The Publication Monitoring Program
shall select publications for review both on a risk-based targeting approach and
on a sampling approach. Personnel conducting the Publication Monitoring Program
shall review needs assessment documents, proposal documents, approval documents,
contracts, payments and materials relating to the Publication Activities
(including work product resulting from the Activities), in order to assess
whether the activities were conducted in a manner consistent with Forest’s
Policies and Procedures. Results from the Publication Monitoring Programs,
including the identification of potential violations of policies, shall be
compiled and reported to the Compliance Department for review and follow-up as
appropriate.
 
 
4. Industry Support Activities. Forest represents that it has established an
office within its Compliance Department as the exclusive mechanism through which
requestors may seek or be awarded industry support, including grants for
independent medical education activities, sponsorships, funding for awareness
and advocacy programs and other industry support. Forest represents that its
Sales and Marketing departments have no involvement in, or influence over, the
review and approval of medical education grants. All funding requests for
industry support are submitted through an on-line process (known as FRXIS) and
requests are processed in accordance with standardized criteria developed by the
Medical Affairs Department. Forest shall continue the FRXIS process described
above (or an equivalent process) throughout the term of the CIA, and shall
notify the OIG in writing at least 60 days prior to the implementation of any
new system subsequent to the Effective Date.
 
 
To the extent not already accomplished, within 120 days after the Effective
Date, Forest shall establish a Grant Monitoring Program through which it shall
conduct audits for each Reporting Period of at least 30 medical education grants
and other types of industry support. The Grant Monitoring Program shall select
grants and other industry support for review both on a risk-based targeting
approach and on a sampling approach. The Grant Monitoring Program shall review
medical education grants, sponsorships, advocacy/awareness grants and other
support on a pro rata basis according to the number of such programs. Forest
personnel conducting the Grant Monitoring Program shall review proposal
documents (including grant requests), approval documents, contracts, payments
and materials relating to the review of the requests, and documents and
materials relating to the grants and any events or activities funded through the
grants in order to assess whether the activities were conducted in a manner
consistent with Forest’s Policies and Procedures. Results from the Grant
Monitoring Program, including the identification of potential violations of
policies, shall be compiled and reported to the Compliance Department for review
and follow-up as appropriate.
 
 
5. Follow Up Reviews and Reporting. In the event that a potential violation of
Forest’s Policies and Procedures or of legal or compliance requirements,
including but not limited to potential off-label promotion, are identified
during any aspect of the Non-Promotional Monitoring Program, Forest shall
investigate the incident consistent with established Policies and Procedures for
the handling of investigations and shall take all necessary and appropriate
responsive action (including disciplinary action) and corrective action,
including the disclosure of Reportable Events pursuant to Section III.H above,
if applicable. Any compliance issues identified during any Non-Promotional
Monitoring Program referenced above, and any corrective action, shall be
recorded in the files of the Compliance Department.
 
 
Forest shall include a summary of the Non-Promotional Monitoring Program and the
results of the Non-Promotional Monitoring Program as part of each Annual Report.
As part of each Annual Report, Forest also shall provide the OIG with
descriptions of any instances identified through the Non-Promotional Monitoring
Program in which it was determined that improper promotion of Government
Reimbursed Products occurred or the activities violated Forest’s requirements or
Policies and Procedures, and a description of the action(s) that Forest took as
a result of such determinations. Forest shall make the documents relating to the
Non-Promotional Monitoring Program available to the OIG upon request.
 
 
L.  
Notice to Health Care Providers and Entities

 
 
Within 90 days after the Effective Date, Forest shall send, by first class mail,
postage prepaid and return receipt requested, a notice containing the language
set forth below to all HCPs and HCIs upon which Forest currently calls. This
notice shall be dated and shall be signed by Forest’s President. The body of the
letter shall state the following:
 
 
As you may be aware, Forest Laboratories, Inc., (Forest) recently entered into a
global civil, criminal, and administrative settlement with the United States and
individual states in connection with the promotion and distribution of certain
of its products.
 
 
This letter provides you with additional information about the settlement,
explains Forest’s commitments going forward, and provides you with access to
information about those commitments. In general terms, the Government alleged
that Forest improperly promoted the drugs Celexa and Lexapro between 1998 and
2005, including by promoting the drugs for a use not approved by the Food & Drug
Administration (FDA), and that Forest improperly distributed a formulation of
the drug Levothroid between 2001 and 2003 which is no longer marketed. To
resolve the matters related to Celexa and Levothroid, Forest Pharmaceuticals,
Inc., a subsidiary of Forest, agreed, among other things, to plead guilty to two
misdemeanor criminal violations of the Federal Food, Drug & Cosmetic Act (FDCA)
and to a felony charge of obstruction of a government agency proceeding. Forest
did not admit any wrongful conduct related to Lexapro. Forest agreed to pay a
total of $313 million to the Federal Government and State Medicaid programs as
part of the overall resolution of these matters. More information about this
settlement may be found at the following: [Forest shall include a link to the
USAO, OCL, and Forest websites in the letter.]
 
 
As part of the federal settlement, Forest also entered into a five-year
corporate integrity agreement with the Office of Inspector General of the U.S.
Department of Health and Human Services. The corporate integrity agreement is
available at http://oig.hhs.gov/fraud/cia/index.html. Under this agreement,
Forest agreed to undertake certain obligations designed to promote compliance
with Federal health care program and FDA requirements. We also agreed to notify
healthcare providers about the settlement and inform them that they can report
any questionable practices by Forest’s representatives to Forest’s Compliance
Department or the FDA.
 
 
Please email Forest at xxxxxx@frx.com if you have questions about the settlement
referenced above or to report any instances in which you believe that a Forest
representative inappropriately promoted a product or engaged in other
questionable conduct. Alternatively, you may report any such instances to the
FDA’s Division of Drug Marketing, Advertising, and Communications at
301-796-1200. You should direct medical questions or concerns about our products
to [insert a contact number].
 
 
We appreciate your time and attention. Forest is dedicated to ensuring that it
brings you the scientific and medical information you need to make well-informed
decisions about the use of Forest products for your patients.
 
 
The Compliance Officer (or a designee) shall maintain a log of all calls and
messages received in response to the notice. The log shall include a record and
summary of each call and message received (whether anonymous or not), the status
of the call or message, and any corrective action taken in response to the call
or message, if applicable. The disclosure log shall be made available to OIG
upon request. As part of the Implementation Report and each Annual Report,
Forest shall provide to the OIG a summary of the calls and messages received.
 
 
M.  
Reporting of Physician Payments

 
 
1. Posting of Payment Information
 
 
Phase I Reporting: By January 1, 2011, Forest shall post in a prominent position
on its website an easily accessible and readily searchable listing of all
U.S.-based physicians and Related Entities (as defined below in Section III.M.2)
who or which received any Phase I Payments (as defined below in Section III.M.2)
directly or indirectly from Forest during the first three calendar quarters of
2010.
 
 
After the initial posting, 60 days after the end of each subsequent calendar
quarter, Forest shall also post on its website a listing of updated information
about all Phase I Payments made during the preceding calendar quarter.
Thereafter, no later than March 1 of each calendar year, Forest shall also post
on its website a report of the cumulative value of Phase I Payments provided to
each physician and/or Related Entity during the preceding calendar year. The
commencement of Phase II reporting will terminate the obligations of Phase I
reporting.
 
 
Phase II Reporting: By May 1, 2012, Forest shall post in a prominent position on
its website an easily accessible and readily searchable listing of all
physicians and Related entities who or which received any Phase II Payments (as
defined below in Section III.M.2) directly or indirectly from Forest during the
first calendar quarter of 2012 and the aggregate value of such Payments.
Thereafter, 60 days following the end of each calendar quarter, Forest shall
also post on its website a listing of updated information about all Phase II
Payments made during the preceding calendar quarter and the aggregate value of
such Payments. No later than March 1, 2013, Forest shall also post on its
website a report of the cumulative value of Phase II Payments provided to each
physician and/or Related Entity during the preceding calendar year. Thereafter,
on or before March 1 of each subsequent year, Forest shall post a report on the
cumulative value of Phase II Payments provided to each physician and/or Related
Entity during the preceding calendar year.
 
 
Each listing made pursuant to this Section III.M shall include a complete list
of all individual physicians and Related Entities to whom or to which Forest
directly or indirectly made Payments in the preceding calendar quarter(s) or
year (as applicable). Each listing shall be arranged alphabetically according to
the physicians’ last name or the name of the Related Entity. The Payment amounts
in the lists shall be reported in $10,000 increments (e.g., $0 - $10,000;
$10,001- $20,000; etc.) or in the actual amount paid, provided, however, that
the Payment amounts shall be listed in the same way (incrementally or in actual
amounts) for all physicians and/or Related Entities on the listing. For each
physician, the applicable listing shall include the following information: i)
physician’s full name; ii) name of Related Entity (if applicable); iii) city and
state of the physician’s practice or the Related Entity; iv) the purpose of the
payment(s); and (v) the aggregate value of the payment(s) in the preceding
quarter(s) or year (as applicable).  Each quarterly and annual listing shall be
easily accessible and readily searchable. If payments for multiple physicians
have been made to one Related Entity, the aggregate value of all payments to the
Related Entity will be the reported amount.
 
 
2. Definitions and Miscellaneous Provisions
 
 
Forest shall continue to make each annual listing and the most recent quarterly
listing of Payment information available on its website at least throughout the
term of this CIA.  Forest shall retain and make available to OIG, upon request,
all work papers, supporting documentation, correspondence, and records related
to all applicable Payments and to the annual and quarterly listings of Payments.
Nothing in this Section III.M affects the responsibility of Forest to comply
with (or liability for noncompliance with) all applicable Federal health care
program requirements and state laws as they relate to all applicable Payments
made to physicians or Related Entities.
 
 
For purposes of this Section III.M, the term “Phase I Payments” is defined to
include all payments or transfers of value (whether in cash or in kind) made to
physicians and/or to Related Entities in connection with medical education
grants, awareness and advocacy initiatives, sponsorships, and contributions or
general support of an organization.
 
 
For purposes of this Section III.M, the term “Phase II Payments” includes all
Phase I Payments (as defined above) and all other “payments or transfers of
value” as that term is defined in § 1128G(e)(10) under Section 6002 of the
Patient Protection and Affordable Care Act (Public Law 111-148) (Affordable Care
Act) and any regulations promulgated thereunder. The term Payments includes, by
way of example, the types of payments or transfers of value enumerated in §
1128G(a)(1)(A)(vi) of the Affordable Care Act. The term Payments includes any
payments or transfers of value made, directly by Forest or by a vendor retained
by Forest to a physician or Related Entity in connection with, or under the
auspices of, a co-promotion arrangement.
 
 
For purposes of its website posting of the quarterly and annual listings of
Payments, and with regard only to payments made pursuant to product research or
development agreements and clinical investigations as set forth in § 1128G(c)(E)
of the Affordable Care Act, Forest may delay the inclusion of such payments on
its website listing consistent with § 1128G(c)(E) of the Act and any subsequent
regulations promulgated thereunder.
 
 
For purposes of this Section III.M, the term “Payment” as used in the definition
of Phase I Payments and Phase II Payments does not include transfers of anything
of value or other items that are not included in the definition of “Payment” or
are excluded from the definition of “Payment” by § 1128G(e)(1) under Section
6002 of the Act and any subsequent regulations promulgated thereunder.
 
 
For purposes of this Section III.M, the term “Related Entity” is defined to be
any entity by or in which any physician receiving Payments is employed, has
tenure, or has an ownership interest. Payments or transfers of value to Related
Entities consist of those payments or transfers of value made to Related
Entities on behalf of, at the request of, for the benefit or use of, or under
the name of a physician for whom Forest would otherwise report a Payment if made
directly to the physician.
 
 
N.  
Other Transparency/Disclosure Initiatives.

 
 
By January 1, 2011, Forest shall post on its company website the following
information with respect to medical education grants and other industry support:
1) the recipient organization’s name; 2) a brief description of the program for
which the grant or contribution was requested; and 3) the amount of the grant or
contribution. After the initial posting, Forest shall continue to post (and
provide updates to) the above-described information about grants and
contribution on a quarterly basis throughout the term of this CIA. Forest shall
notify the OIG in writing at least 60 days prior to any change in the substance
of its policies regarding the funding of grants and contributions or posting of
the above-referenced information relating to such funding.
 
 
Forest represents that it requires all Consultants to fully comply with all
applicable disclosure obligations relating to their relationship with Forest
that may be externally imposed on the Consultants based on their affiliation
with formulary or P&T committees or committees associated with the development
of treatment protocols or standards. Forest shall continue this requirement
throughout the term of this CIA. Within 120 days after the Effective Date,
Forest shall amend its policies relating to Consultants to explicitly state
Forest’ requirement about full disclosure by Consultants consistent with the
requirements of any HCI, medical committee, or other medical or scientific
organization with which the Consultants are affiliated. In addition, for any
amendment to its contracts with Consultants and in any new contracts with
Consultants entered into after 120 days following the Effective Date, Forest
shall include an explicit requirement that the Consultants fully comply with
applicable disclosure requirements and disclose their relationship with Forest
as required pursuant to their affiliation with any HCI, medical committee, or
other medical or scientific organization.
 
 
Forest represents that it expects all Authors of biomedical manuscripts to fully
comply with the International Committee of Medical Journal Editors (ICMJE)
criteria regarding authorship and disclosure of their relationship with Forest
and to disclose any potential conflicts of interest, including any financial or
personal relationships that might be perceived to bias their work. Within 120
days after the Effective Date, Forest shall amend its policies relating to
Authors to explicitly state Forest’ requirement about full disclosure by Authors
consistent with the requirements of any HCI, medical committee or other medical
or scientific organization with which the Authors are affiliated. In addition,
for any amendments to its contracts with Authors and in any new contracts with
Authors entered into after 120 days following the Effective Date, Forest shall
include an explicit requirement that Authors disclose in their manuscripts,
journal submissions, and elsewhere as appropriate or required, any potential
conflicts of interest, including their financial or personal relationship with
Forest, the names of any individuals who have provided editorial support for any
manuscript or other publication, and all funding sources for the study or
publication.
 
 
Forest represents that it registers and reports the results of all
Forest-sponsored clinical studies as required by applicable regulations on the
National Institutes of Health (NIH) sponsored website (www.clinicaltrials.gov).
Forest shall continue to comply with applicable regulations relating to the
posting of clinical study information throughout the term of this CIA. In
addition, if there is a change in Federal health care program requirements, FDA
requirements, or other applicable requirements relating to the reporting of
clinical study information, Forest shall fully comply with such requirements.
 
 
Forest shall post information on its company website about postmarketing
commitments (PMCs). The Forest website will provide access to general
information about the PMC process, including study descriptions and information
about the nature and status of FDA PMCs. Forest shall continue to post the
above-described information about PMCs on its website throughout the term of
this CIA.
 
 
IV.  
Changes to Business Units or Locations

 
 
A. Change or Closure of Unit or Location. In the event that, after the Effective
Date, Forest changes the location of or closes a business unit or location
related to Promotional and Product Related Functions or Regulatory Related
Functions, Forest shall notify OIG of this fact as soon as possible, but no
later than within 30 days after the date of change or closure of the location.
 
 
B. Purchase or Establishment of New Unit or Location. In the event that, after
the Effective Date, Forest purchases or establishes a new business unit or
location related to Promotional and Product Related Functions or Regulatory
Related Functions, Forest shall notify OIG no later than five days after the
date that the purchase or establishment is publicly disclosed by Forest. This
notification shall include the address of the new business unit or location,
phone number, fax number, Federal health care program provider or supplier
number (if applicable), and the name and address of the contractor that issued
each number (if applicable). Each new business unit or location and all Covered
Persons at each new business unit or location shall be subject to the applicable
requirements of this CIA.
 
 
C. Sale of Unit or Location. In the event that, after the Effective Date, Forest
proposes to sell any or all of its business units or locations related to the
Promotional and Product Services-Related Functions or Regulatory Related
Functions, Forest shall notify OIG of the proposed sale no later than five days
after the date the sale is publicly disclosed by Forest. This notification shall
include a description of the business unit or location to be sold, a brief
description of the terms of the sale, and the name and contact information of
the prospective purchaser. This CIA shall be binding on the purchaser of such
business unit or location, unless otherwise determined and agreed to in writing
by the OIG.
 
 
V.  
Implementation and Annual Reports

 
 
A. Implementation Report.  Within 150 days after the Effective Date, Forest
shall submit a written report to OIG summarizing the status of its
implementation of the requirements of this CIA (Implementation Report). The
Implementation Report shall, at a minimum, include:
 
 
1. the name, address, phone number, and position description of the Compliance
Officer required by Section III.A.1, and a summary of any job responsibilities
unrelated to compliance that the Compliance Officer may have:
 
 
2. the names and positions of the members of the Compliance Committee required
by Section III.A.2:
 
 
3. the names of the members of the Board of Directors referenced in Section
III.A.3;
 
 
4. the names and positions of the Certifying Employees required by
Section III.A.4;
 
 
5. a copy of Forest’s Code of Conduct required by Section III.B. 1;
 
 
6. the number of Covered Persons required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of Covered Persons who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);
 
 
7. (a) a copy of the letter (including all attachments) required by Sections
II.C.7 and III.B.2 sent to each party employing Third Party Personnel; (b) a
list of all such existing agreements; and (c) a description of the entities’
response to Forest’s letter;
 
 
8. a summary of all Policies and Procedures required by Section III.B.3 (a copy
of such Policies and Procedures shall be made available to the OIG upon
request);
 
 
9. the following information regarding each type of training required by Section
III.C:
 
 
a.  
a description of such training, including a summary of the topics covered, the
length of sessions, and a schedule of training sessions; and

 
 
b.  
the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions.

 
 
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request;
 
 
10. the following information regarding the IRO(s): (a) identity, address, and
phone number; (b) a copy of the engagement letter; and (c) a summary and
description of any and all current and prior engagements and agreements between
Forest and the IRO;
 
 
11. a certification from the IRO regarding its professional independence and
objectivity with respect to Forest;
 
 
12. a description of the Disclosure Program required by Section III.E;
 
 
13. a description of the process by which Forest fulfills the requirements of
Section III.F regarding Ineligible Persons;
 
 
14. the name, title, and responsibilities of any person who is determined to be
an Ineligible Person under Section III.F; the actions taken in response to the
screening and removal obligations set forth in Section III.F;
 
 
15. a certification by the Compliance Officer that the notice required by
Section III.L was mailed to each HCP and HCI, the number of HCPs and HCIs that
received a copy of the notice, a sample copy of the notice required by Section
III.L, and a summary of the calls or messages received in response to the
notice;
 
 
16. if applicable, a certification from the Compliance Officer that information
regarding Payments has been posted on Forest’s website as required by Section
III.M;
 
 
17. a list of all of Forest’s locations (including locations and mailing
addresses) at which it performs Promotional and Product Related Functions or
Regulatory Related Functions; the corresponding name under which each location
is doing business; the corresponding phone numbers and fax numbers; each
location’s Federal health care program provider or supplier number(s) (if
applicable), and the name and address of each Federal health care program
contractor to which Forest currently submits claims (if applicable);
 
 
18. a description of Forest’s corporate structure, including identification of
any parent and sister companies, subsidiaries, and their respective lines of
business; and
 
 
19. the certifications required by Section V.C.
 
 
B. Annual Reports.  Forest shall submit to OIG annually a report with respect to
the status of, and findings regarding, Forest’s compliance activities for each
of the five Reporting Periods (Annual Report).
 
 
Each Annual Report shall include, at a minimum:
 
 
1. an explanation of any change in the identity, position description, or other
job responsibilities unrelated to compliance of the Compliance Officer and any
change in the membership of the Compliance Committee, the Board of Directors, or
the group of Certifying Employees described in Sections III.A.2-4;
 
 
2. the following information regarding the Compliance Expert: (a) identity,
address, and phone number; (b) a copy of the engagement letter; and (c) a
summary and description of any and all current and prior engagements and
agreements between Forest and the Compliance Expert;
 
 
3. a complete copy of the Compliance Review Report (including the certification
from the Compliance Expert regarding its professional independence and
objectivity with respect to Forest);
 
 
4. a copy of the Board of Directors’ resolution required by Section III.A.3;
 
 
5. a summary of any significant changes or amendments to the Policies and
Procedures required by Section III.B.3 and the reasons for such changes (e.g.,
change in applicable requirements);
 
 
6. the number of Covered Persons required to complete the Code of Conduct
certification required by Section III.B.1, the percentage of Covered Persons who
have completed such certification, and an explanation of any exceptions (the
documentation supporting this information shall be available to OIG, upon
request);
 
 
7. (a) a copy of the letter (including all attachments) required by Sections
11.C.7 and III.B.2 sent to each entity employing Third Party Personnel; (b) a
list of all such existing agreements; and (c) a description of the entities’
response to Forest’s letter;
 
 
8. the following information regarding each type of training required by Section
III.C:
 
 
a.  
a description of such training, including a summary of the topics covered, the
length of sessions, and a schedule of training sessions; and

 
 
b.  
the number of Covered Persons required to be trained, percentage of Covered
Persons actually trained, and an explanation of any exceptions.

 
 
A copy of all training materials and the documentation supporting this
information shall be available to OIG, upon request.
 
 
9. a complete copy of all reports prepared pursuant to Section 1II.D, along with
a copy of the IRO’s engagement letter (if different from what was submitted as
part of the Implementation Report);
 
 
10. Forest’s response and corrective action plan(s) related to any issues raised
by the reports prepared pursuant to Section III.D;
 
 
11. a summary and description of any and all current and prior engagements and
agreements between Forest and the IRO, if different from what was submitted as
part of the Implementation Report;
 
 
12. a certification from the IRO regarding its professional independence and
objectivity with respect to Forest;
 
 
13. a summary of the disclosures in the disclosure log required by Section III.E
that relate to Federal health care programs or to FDA requirements;
 
 
14. any changes to the process by which Forest fulfills the requirements of
Section III.F regarding Ineligible Persons;
 
 
15. the name, title, and responsibilities of any person who is determined to be
an Ineligible Person under Section III.F; the actions taken by Forest in
response to the screening and removal obligations set forth in Section III.F;
 
 
16. a summary describing any ongoing investigation or legal proceeding required
to have been reported pursuant to Section III.G.  The summary shall include a
description of the allegation, the identity of the investigating or prosecuting
agency, and the status of such investigation or legal proceeding;
 
 
17. a summary of Reportable Events (as defined in Section III.H) identified
during the Reporting Period and the status of any corrective and preventative
action relating to all such Reportable Events;
 
 
18. a summary describing any written communication with the FDA required to have
been reported pursuant to Section III.I.  This summary shall include a
description of the matter and the status of the matter;
 
 
19. a summary of the FFMP and the results of the FFMP required by Section III.J
including copies of the Observation Report for any instances in which it was
determined that improper promotion occurred and a description of the action(s)
that Forest took as a result of such determinations;
 
 
20. a summary of the Non-Promotional Monitoring Program and the results of the
program described in Section III.K, including detailed description of any
identified instances in which it was determined that the activities reviewed
violated Forest’ policies or that improper promotion of Government Reimbursed
Products occurred and a description of the action(s) Forest took as a result of
such determinations;
 
 
21. a summary of the calls and messages received in response to the notice
required by Section III.L and the disposition of those calls and messages;
 
 
22. a certification from the Compliance Officer that information regarding
Payments has been posted on Forest’s website as required by Section III.M;
 
 
23. a description of all changes to the most recently provided list of Forest’s
locations (including addresses) as required by Section V.A.17; the corresponding
name under which each location is doing business; the corresponding phone
numbers and fax numbers; each location’s Federal health care program provider or
supplier number(s) (if applicable), and the name and address of each Federal
health care program contractor to which Forest currently submits claims (if
applicable);
 
 
24. a listing of all Forest’s Government Reimbursed Products; a listing of all
Government Reimbursed Products for which the FDA determined that the products
were “new drugs” or for which the FDA changed the status or classification of
the product during the Reporting Period; and a description of the change and the
effective date of the change; and
 
 
25. the certifications required by Section V.C.
 
 
The first Annual Report shall be received by OIG no later than 60 days after the
end of the first Reporting Period Subsequent Annual Reports shall be received by
OIG no later than the anniversary date of the due date of the first Annual
Report.
 
 
C. Certifications. The following certifications shall be included in the
Implementation Report and Annual Reports:
 
 
1. Certifying Employees:  In each Annual Report, Forest shall include the
certifications of Certifying Employees as required by Section III.A.4;
 
 
2. Compliance Officer:  In the Implementation Report and Annual Reports, Forest
shall include the following individual certification by the Compliance Officer:
 
 
a. he or she has reviewed the Report and has made reasonable inquiry regarding
its content and believes that the information in the Report is accurate and
truthful;
 
 
b. to the best of his or her knowledge, except as otherwise described in the
applicable report, Forest is in compliance with the Federal health care program
and FDA requirements and the obligations of the CIA;
 
 
c. to the best of his or her knowledge, Forest has complied with its obligations
under the Settlement Agreement:  (a) not to resubmit to any Federal health care
program payors any previously denied claims related to the Covered Conduct
addressed in the Settlement Agreement, and not to appeal any such denials of
claims; (b) not to charge to or otherwise seek payment from federal or state
payors for unallowable costs (as defined in the Settlement Agreement); and (c)
to identify and adjust any past charges or claims for unallowable costs;
 
 
d. Forest’s:  1) Policies and Procedures as referenced in Section III.B.3 above;
2) templates for standardized contracts and other similar documents; and 3) the
training materials used for purposes of Section III.C all have been reviewed by
competent legal counsel and/or legal personnel working at their direction and
have been found to be in compliance with all applicable Federal health care
program and FDA requirements.  In addition, Forest’s promotional materials
containing claims or information about Government Reimbursed Products and other
materials and information intended to be disseminated outside Forest have been
reviewed by competent regulatory, medical, and/or legal personnel in accordance
with applicable Policies and Procedures to ensure that legal, medical, and
regulatory concerns are properly addressed and are elevated when appropriate,
and that the materials and information when finally approved are in compliance
with all applicable Federal health care program and FDA requirements. If the
applicable legal requirements have not changed, after the initial review of the
documents listed above, only material changes to the documents must be reviewed
by competent regulatory, medical, and/or legal personnel.  The certification
shall include a description of the document(s) reviewed and approximately when
the review was completed.  The documentation supporting this certification shall
be available to OIG, upon request;
 
 
e. Forest’s call panels for Government Reimbursed Products were reviewed at
least once during the Reporting Period (consistent with Section III.B.3.i) and,
for each product, the call panels were found to be consistent with Forest’s
policy objectives as referenced above in Section III.B.3.i;
 
 
f. Forest:  i) conducted a review of the FDA status and classification (e.g.,
new drug, lacking substantial evidence of effectiveness, etc.) of each of its
Government Reimbursed Products; ii) conducted a review of the product
information (including the status as a covered outpatient drug and all product
codes or classifications) reported to CMS for each of its Government Reimbursed
Products for purposes of the Medicaid Drug Rebate Program and the Medicare
program; and iii) determined that the product information reported to CMS during
the Reporting Period is true, accurate, and complete;
 
 
g. Forest complied with all FDA requirements and guidance (collectively
“requirements”) relating to any change in the status or classification of a
Forest Government Reimbursed Product during the Reporting Period (including a
determination that a product is a new drug or lacks evidence of effectiveness),
including all reporting requirements and all requirements relating to the
tracking or distribution of the product; and
 
 
h. Forest complied with all Federal health care program requirements relating to
the tracking, collection, verification, reporting, and updating of product or
product-related information in connection with any change in the status or
classification of a Government Reimbursed Product during the Reporting Period,
including, but not limited to, reporting obligations relating to product or
product-related information for purposes of the Medicaid Drug Rebate Program and
the Medicare program.
 
 
D. Designation of Information.  Forest shall clearly identify any portions of
its submissions that it believes are trade secrets, or information that is
commercial or financial and privileged or confidential, and therefore
potentially exempt from disclosure under the Freedom of Information Act (FOIA),
5 U.S.C. § 552. Forest shall refrain from identifying any information as exempt
from disclosure if that information does not meet the criteria for exemption
from disclosure under FOIA.
 
 
VI.  
Notifications and Submission of Reports

 
 
Unless otherwise stated in writing after the Effective Date, all notifications
and reports required under this CIA shall be submitted to the following
entities:
 
 
OIG:
Administrative and Civil Remedies Branch

 
Office of Counsel to the Inspector General

 
Office of Inspector General

 
U.S. Department of Health and Human Services

 
Cohen Building, Room 5527

 
330 Independence Avenue, S.W.

 
Washington, DC 20201

 
Telephone: 202.619.2078

 
Facsimile: 202.205.0604



 
Forest:
Chief of Compliance

 
Forest Laboratories, Inc.

 
909 Third Avenue

 
New York, NY 10022

 
Telephone: 212.224.6786

 
Facsimile: 212.504.3065

 
Unless otherwise specified, all notifications and reports required by this CIA
may be made by certified mail, overnight mail, hand delivery, or other means,
provided that any such means provides proof that such notification was
received.  For purposes of this requirement, internal facsimile confirmation
sheets do not constitute proof of receipt. Upon request by OIG, Forest may be
required to provide OIG with an electronic copy of each notification or report
required by this CIA in searchable portable document format (pdt), either
instead of or in addition to a paper copy.
 
 
VII.  
OIG Inspection, Audit, and Review Rights

 
 
In addition to any other rights OIG may have by statute, regulation, or
contract, OIG or its duly authorized representative(s) may examine or request
copies of Forest’s books, records, and other documents and supporting materials
and/or conduct on-site reviews of any of Forest’s locations for the purpose of
verifying and evaluating: (a) Forest’s compliance with the terms of this CIA;
and (b) Forest’s compliance with the requirements of the Federal health care
programs in which it participates and with all applicable FDA requirements.  The
documentation described above shall be made available by Forest to OIG or its
duly authorized representative(s) at all reasonable times for inspection, audit,
or reproduction.  Furthermore, for purposes of this provision, OIG or its duly
authorized representative(s) may interview any of Forest’s employees,
contractors, or agents who consent to be interviewed at the individual’s place
of business during normal business hours or at such other place and time as may
be mutually agreed upon between the individual and OIG.  Forest shall assist OIG
or its duly authorized representative(s) in contacting and arranging interviews
with such individuals upon OIG’s request.  Forest’s employees may elect to be
interviewed with or without a representative of Forest present.
 
 
VIII.  
Document And Record Retention

 
 
Forest shall maintain for inspection all documents and records relating to
reimbursement from the Federal health care programs, or to compliance with this
CIA, for six years (or longer if otherwise required by law) from the Effective
Date.
 
 
IX.  
Disclosures

 
 
Consistent with HHS’s FOIA procedures, set forth in 45 C.F.R. Part 5, OIG shall
make a reasonable effort to notify Forest prior to any release by OIG of
information submitted by Forest pursuant to its obligations under this CIA and
identified upon submission by Forest as trade secrets, or information that is
commercial or financial and privileged or confidential, under the FOIA
rules.  With respect to such releases, Forest shall have the rights set forth at
45 C.F.R. § 5.65(d).
 
 
X.  
Breach and Default Provisions

 
 
Forest is expected to fully and timely comply with all of its CIA
obligations.  The breach and default remedies available to the OIG under this
Section X do not preempt or limit any actions that individual States may take
against Forest under applicable legal authorities or under any applicable
settlement agreement or consent decree between the State and Forest.
 
 
A. Stipulated Penalties for Failure to Comply with Certain Obligations.  As a
contractual remedy, Forest and OIG hereby agree that failure to comply with
certain obligations as set forth in this CIA may lead to the imposition of the
following monetary penalties (hereinafter referred to as “Stipulated Penalties”)
in accordance with the following provisions.
 
 
1. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Forest fails to establish,
implement, or accomplish any of the following obligations as described in
Section III:
 
 
a.  
a Compliance Officer;

 
 
b.  
a Compliance Committee;

 
 
c.  
a resolution from the Board of Directors;

 
 
d.  
a written Code of Conduct;

 
 
e.  
written Policies and Procedures;

 
 
f.  
the training of Covered Persons, Relevant Covered Persons, and Board Members;

 
 
g.  
a Disclosure Program;

 
 
h.  
Ineligible Persons screening and removal requirements;

 
 
i.  
notification of Government investigations or legal proceedings;

 
 
j.  
reporting of Reportable Events;

 
 
k.  
notification of written communications with FDA;

 
 
l.  
a Field Force Monitoring Program as required by III.J;

 
 
m.  
a Non-Promotional Monitoring Program as required by III.K;

 
 
n.  
notification of HCPs and HCIs as required by Section III.L; and

 
 
o.  
posting of any Payments as required by Section 111.M.

 
 
2. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Forest fails to engage a
Compliance Expert as required in Section III.A.3 or an IRO as required in
Section III.D and Appendices A-B.
 
 
3. A Stipulated Penalty of $2,500 {which shall begin to accrue on the day after
the date the obligation became due) for each day Forest fails to submit the
Implementation Report or the Annual Reports to OIG in accordance with the
requirements of Section V by the deadlines for submission.
 
 
4. A Stipulated Penalty of $2,500 (which shall begin to accrue on the day after
the date the obligation became due) for each day Forest fails to submit the
annual IRO Review Report(s) in accordance with the requirements of Section MD
and Appendices A-B.
 
 
5. A Stipulated Penalty of $1,500 for each day Forest fails to grant access as
required in Section VII.  (This Stipulated Penalty shall begin to accrue on the
date Forest fails to grant access.)
 
 
6. A Stipulated Penalty of $5,000 for each false certification submitted by or
on behalf of Forest as part of its Implementation Report, Annual Report,
additional documentation to a report (as requested by the OIG), or otherwise
required by this CIA.
 
 
7. A Stipulated Penalty of $1,000 for each day Forest fails to comply fully and
adequately with any obligation of this CIA.  OIG shall provide notice to Forest,
stating the specific grounds for its determination that Forest has failed to
comply fully and adequately with the CIA obligation(s) at issue and steps Forest
shall take to comply with the CIA.  (This Stipulated Penalty shall begin to
accrue 10 days after Forest receives this notice from OIG of the failure to
comply.)  A Stipulated Penalty as described in this Subsection shall not be
demanded for any violation for which OIG has sought a Stipulated Penalty under
Subsections 1-6 of this Section.
 
 
B. Timely Written Requests for Extensions.  Forest may, in advance of the due
date, submit a timely written request for an extension of time to perform any
act or file any notification or report required by this CIA.  Notwithstanding
any other provision in this Section, if OIG grants the timely written request
with respect to an act, notification, or report, Stipulated Penalties for
failure to perform the act or file the notification or report shall not begin to
accrue until one day after Forest fails to meet the revised deadline set by
OIG.  Notwithstanding any other provision in this Section, if OIG denies such a
timely written request, Stipulated Penalties for failure to perform the act or
file the notification or report shall not begin to accrue until three business
days after Forest receives OIG’s written denial of such request or the original
due date, whichever is later. A “timely written request” is defined as a request
in writing received by OIG at least five business days prior to the date by
which any act is due to be performed or any notification or report is due to be
filed.
 
 
C. Payment of Stipulated Penalties.
 
 
1. Demand Letter.  Upon a finding that Forest has failed to comply with any of
the obligations described in Section X.A and after determining that Stipulated
Penalties are appropriate, OIG shall notify Forest of (a) Forest’s failure to
comply; and (b) OIG’s exercise of its contractual right to demand payment of the
Stipulated Penalties (this notification is referred to as the “Demand Letter”).
 
 
2. Response to Demand Letter. Within 10 days after the receipt of the Demand
Letter, Forest shall either: (a) cure the breach to OIG’s satisfaction and pay
the applicable Stipulated Penalties; or (b) request a hearing before an HHS
administrative law judge (ALJ) to dispute OIG’s determination of noncompliance,
pursuant to the agreed upon provisions set forth below in Section X.E.  In the
event Forest elects to request an ALJ hearing, the Stipulated Penalties shall
continue to accrue until Forest cures, to OIG’s satisfaction, the alleged breach
in dispute.  Failure to respond to the Demand Letter in one of these two manners
within the allowed time period shall be considered a material breach of this CIA
and shall be grounds for exclusion under Section X.D.
 
 
3. Form of Payment.  Payment of the Stipulated Penalties shall be made by
electronic funds transfer to an account specified by OIG in the Demand Letter.
 
 
4. Independence from Material Breach Determination. Except as set forth in
Section X.D.1.c, these provisions for payment of Stipulated Penalties shall not
affect or otherwise set a standard for OIG’s decision that Forest has materially
breached this CIA, which decision shall be made at OIG’s discretion and shall be
governed by the provisions in Section X.D, below.
 
 
D. Exclusion for Material Breach of this CIA.
 
 
1. Definition of Material Breach.  A material breach of this CIA means:
 
 
a.  
a failure by Forest to report a Reportable Event and take corrective action, as
required in Section III.H;

 
 
b.  
a repeated or flagrant violation of the obligations under this CIA, including,
but not limited to, the obligations addressed in Section X.A;

 
 
c.  
a failure to respond to a Demand Letter concerning the payment of Stipulated
Penalties in accordance with Section X.C;

 
 
d.  
a failure to engage and use an IRO in accordance with Section III.D; or

 
 
e.  
a failure of the Board of Directors to issue a resolution in accordance with
Section III.A.3.

 
 
2. Notice of Material Breach and Intent to Exclude.  The parties agree that a
material breach of this CIA by Forest constitutes an independent basis for
Forest’s exclusion from participation in the Federal health care programs.  Upon
a determination by OIG that Forest has materially breached this CIA and that
exclusion is the appropriate remedy, OIG shall notify Forest of (a) Forest’s
material breach; and (b) OIG’s intent to exercise its contractual right to
impose exclusion (this notification is hereinafter referred to as the “Notice of
Material Breach and Intent to Exclude”).
 
 
3. Opportunity to Cure.  Forest shall have 30 days from the date of receipt of
the Notice of Material Breach and Intent to Exclude to demonstrate to OIG’s
satisfaction that:
 
 
a.  
Forest is in compliance with the obligations of the CIA cited by OIG as being
the basis for the material breach;

 
 
b.  
the alleged material breach has been cured; or

 
 
c.  
the alleged material breach cannot be cured within the 30-day period, but
that:  (i) Forest has begun to take action to cure the material breach; (ii)
Forest is pursuing such action with due diligence; and (iii) Forest has provided
to OIG a reasonable timetable for curing the material breach.

 
 
4. Exclusion Letter. If, at the conclusion of the 30-day period, Forest fails to
satisfy the requirements of Section X.D.3, OIG may exclude Forest from
participation in the Federal health care programs.  OIG shall notify Forest in
writing of its determination to exclude Forest (this letter shall be referred to
hereinafter as the “Exclusion Letter”).  Subject to the Dispute Resolution
provisions in Section X.E, below, the exclusion shall go into effect 30 days
after the date of Forest’s receipt of the Exclusion Letter. The exclusion shall
have national effect and shall also apply to all other Federal procurement and
nonprocurement programs.  Reinstatement to program participation is not
automatic. After the end of the period of exclusion, Forest may apply for
reinstatement by submitting a written request for reinstatement in accordance
with the provisions at 42 C.F.R. §§ 1001.3001-.3004.
 
 
E. Dispute Resolution
 
 
1. Review Rights.  Upon OIG’s delivery to Forest of its Demand Letter or of its
Exclusion Letter, and as an agreed-upon contractual remedy for the resolution of
disputes arising under this CIA, Forest shall be afforded certain review rights
comparable to the ones that are provided in 42 U.S.C. § 1320a-7(f) and 42 C.F.R.
Part 1005 as if they applied to the Stipulated Penalties or exclusion sought
pursuant to this CIA. Specifically, OIG’s determination to demand payment of
Stipulated Penalties or to seek exclusion shall be subject to review by an HHS
ALJ and, in the event of an appeal, the HHS Departmental Appeals Board (DAB), in
a manner consistent with the provisions in 42 C.F.R. §
1005.2-1005.21.  Notwithstanding the language in 42 C.F.R. § 1005.2(c), the
request for a hearing involving Stipulated Penalties shall be made within 10
days after receipt of the Demand Letter and the request for a hearing involving
exclusion shall be made within 25 days after receipt of the Exclusion Letter.
 
 
2. Stipulated Penalties Review.  Notwithstanding any provision of Title 42 of
the United States Code or Title 42 of the Code of Federal Regulations, the only
issues in a proceeding for Stipulated Penalties under this CIA shall be:  (a)
whether Forest was in full and timely compliance with the obligations of this
CIA for which OIG demands payment; and (b) the period of noncompliance.  Forest
shall have the burden of proving its full and timely compliance and the steps
taken to cure the noncompliance, if any.  OIG shall not have the right to appeal
to the DAB an adverse ALJ decision related to Stipulated Penalties.  If the ALJ
agrees with OIG with regard to a finding of a breach of this CIA and orders
Forest to pay Stipulated Penalties, such Stipulated Penalties shall become due
and payable 20 days after the ALJ issues such a decision unless Forest requests
review of the All decision by the DAB.  If the ALJ decision is properly appealed
to the DAB and the DAB upholds the determination of OIG, the Stipulated
Penalties shall become due and payable 20 days after the DAB issues its
decision.
 
 
3. Exclusion Review.  Notwithstanding any provision of Title 42 of the United
States Code or Title 42 of the Code of Federal Regulations, the only issues in a
proceeding for exclusion based on a material breach of this CIA shall be:
 
 
a.  
whether Forest was in material breach of this CIA;

 
 
b.  
whether such breach was continuing on the date of the Exclusion Letter; and

 
 
c.  
whether the alleged material breach could not have been cured within the 30-day
period, but that: (i) Forest had begun to take action to cure the material
breach within that period; (ii) Forest has pursued and is pursuing such action
with due diligence; and (iii) Forest provided to OIG within that period a
reasonable timetable for curing the material breach and Forest has followed the
timetable.

 
 
For purposes of the exclusion herein, exclusion shall take effect only after an
ALJ decision favorable to OIG, or, if the ALJ rules for Forest, only after a DAB
decision in favor of OIG.  Forest’s election of its contractual right to appeal
to the DAB shall not abrogate OIG’s authority to exclude Forest upon the
issuance of an ALJ’s decision in favor of OIG.  If the ALJ sustains the
determination of OIG and determines that exclusion is authorized, such exclusion
shall take effect 20 days after the ALJ issues such a decision, notwithstanding
that Forest may request review of the ALJ decision by the DAB.  If the DAB finds
in favor of OIG after an ALJ decision adverse to OIG, the exclusion shall take
effect 20 days after the DAB decision.  Forest shall waive its right to any
notice of such an exclusion if a decision upholding the exclusion is rendered by
the ALJ or DAB.  If the DAB finds in favor of Forest, Forest shall be reinstated
effective on the date of the original exclusion.
 
 
4. Finality of Decision.  The review by an ALJ or DAB provided for above shall
not be considered to be an appeal right arising under any statutes or
regulations.  Consequently, the parties to this CIA agree that the DAB’s
decision (or the ALJ’s decision if not appealed) shall be considered final for
all purposes under this CIA.
 
 
XI.  
Effective and Binding Agreement

 
 
Forest and OIG agree as follows:
 
 
A. This CIA shall be binding on the successors, assigns, and transferees of
Forest;
 
 
B. This CIA shall become final and binding on the date the final signature is
obtained on the CIA;
 
 
C. This CIA constitutes the complete agreement between the parties and may not
be amended except by written consent of the parties to this CIA;
 
 
D. The undersigned Forest signatories represent and warrant that they are
authorized to execute this CIA.  The undersigned OIG signatory represents that
he is signing this CIA in his official capacity and that he is authorized to
execute this CIA; and
 
 
E. This CIA may be executed in counterparts, each of which constitutes an
original and all of which constitute one and the same CIA.  Facsimiles of
signatures shall constitute acceptable, binding signatures for purposes of this
CIA.
 

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
On Behalf of Forest Laboratories, Inc.
 
/s/ Herschel S.
Weinstein                                                              
Herschel S. Weinstein
Vice President—General Counsel
Forest Laboratories, Inc.
 
 
9/14/2010                                                    
Date
/s/ Kristin Graham
Koehler                                                              
Paul E. Kalb
Kristin Graham Koehler
Sidley Austin LLP
1501 K. Street N.W.
Washington, D.C. 20005
Counsel for Forest Laboratories, Inc.
 
 
9/14/10                                                     
Date
/s/ Christopher K.
Tahbaz                                                              
Mary Jo White
Christopher K. Tahbaz
Andrew J. Ceresney
Kristin D. Kiehn
Debevoise & Plimpton LLP
919 Third Ave.
New York, NY 10022
Counsel for Forest Laboratories, Inc.
 
 
9/14/2010                                                   
Date





 
 

--------------------------------------------------------------------------------

 


 
On Behalf of the Office of Inspector General
 
 
of the Department of Health and Human Services
 
/s/ Gregory E.
Demske                                                                      
Gregory E. Demske
Assistant Inspector General for Legal Affairs
Office of Inspector General
U. S. Department of Health and Human Services
 
9/15/10       
Date





 
 

--------------------------------------------------------------------------------

 




 
APPENDIX A
 
 
INDEPENDENT REVIEW ORGANIZATION
 
 
This Appendix contains the requirements relating to the Independent Review
Organization (IRO) required by Section III.D of the CIA.
 
 
A.           IRO Engagement
 
 
Forest shall engage an IRO that possesses the qualifications set forth in
Paragraph B, below, to perform the responsibilities in Paragraph C, below.  The
IRO shall conduct the review in a professionally independent and objective
fashion, as set forth in Paragraph D.  Within 30 days after OIG receives written
notice of the identity of the selected IRO, OIG will notify Forest if the IRO is
unacceptable. Absent notification from OIG that the IRO is unacceptable, Forest
may continue to engage the IRO.
 
 
If Forest engages a new IRO during the term of the CIA, this IRO shall also meet
the requirements of this Appendix.  If a new IRO is engaged, Forest shall submit
the information identified in Section V.A.10 of the CIA to OIG within 30 days of
engagement of the IRO.  Within 30 days after OIG receives written notice of the
identity of the selected IRO, OIG will notify Forest if the IRO is
unacceptable.  Absent notification from OIG that the IRO is unacceptable, Forest
may continue to engage the IRO.
 
 
B.           IRO Qualifications.
 
 
The IRO shall:
 
 
1.           assign individuals to conduct the IRO Review who have expertise in
all applicable Federal health care program and FDA requirements relating to
Promotional and Product Related Functions and Regulatory Related Functions.  The
assigned individuals shall also be knowledgeable about the general requirements
of the Federal health care program(s) under which Forest products are
reimbursed;
 
 
2.           assign individuals to design and select the samples for the
Transaction Reviews who are knowledgeable about the appropriate statistical
sampling techniques; and
 
 
3.           have sufficient staff and resources to conduct the reviews required
by the CIA on a timely basis.
 
 
C.           IRO Responsibilities.
 
 
The IRO shall:
 
 
1.           perform each IRO Review in accordance with the specific
requirements of the CIA;
 
 
2.           follow all applicable Federal health care program and FDA
requirements in making assessments in each IRO Review;
 
 
3.           if in doubt of the application of a particular Federal health care
program or FDA requirement, policy, or regulation, request clarification from
the appropriate authority (e.g., CMS or FDA);
 
 
4.           respond to all OIG inquires in a prompt, objective, and factual
manner; and
 
 
5.           prepare timely, clear, well-written reports that include all the
information required by Appendix B to the CIA.
 
 
D.           IRO Independence and Objectivity.
 
 
The IRO must perform the IRO Review in a professionally independent and
objective fashion, as appropriate to the nature of the engagement, taking into
account any other business relationships or engagements that may exist between
the IRO and Forest.
 
 
E.           IRO Removal/Termination.
 
 
1.           Forest Termination of IRO. If Forest terminates its IRO during the
course of the engagement, Forest must submit a notice explaining its reasons to
OIG no later than 30 days after termination.  Forest must engage a new IRO in
accordance with Paragraph A of this Appendix.
 
 
2.           OIG Removal of IRO.  In the event OIG has reason to believe that
the IRO does not possess the qualifications described in Paragraph B, is not
independent and/or objective as set forth in Paragraph D, or has failed to carry
out its responsibilities as described in Paragraph C, OIG may, at its sole
discretion, require Forest to engage a new IRO in accordance with Paragraph A of
this Appendix.
 
 
Prior to requiring Forest to engage a new IRO, OIG shall notify Forest of its
intent to do so and provide a written explanation of why OIG believes such a
step is necessary. To resolve any concerns raised by OIG, Forest may request a
meeting with OIG to discuss any aspect of the IRO’s qualifications, independence
or performance of its responsibilities and to present additional information
regarding these matters.  Forest shall provide any additional information as may
be requested by OIG under this Paragraph in an expedited manner.  OIG will
attempt in good faith to resolve any differences regarding the IRO with Forest
prior to requiring Forest to terminate the IRO.
 
 
However, the final determination as to whether or not to require Forest to
engage a new IRO shall be made at the sole discretion of OIG.
 




 
 

--------------------------------------------------------------------------------

 




 
Appendix B to CIA
Promotional and Product Related Review
 
 
I.  
Promotional and Product Related Review, General Description

 
 
As specified more fully below, Forest shall retain an Independent Review
Organization (IRO) to perform reviews to assist Forest in assessing and
evaluating its systems, processes, policies, procedures, and practices related
to Forest’s Promotional and Product Related Functions and Regulatory Related
Functions (“IRO Review”). The IRO Review shall consist of two components - a
systems review (“IRO Systems Review”), and a transactions review (“IRO
Transactions Review”) as described more fully below. Forest may engage, at its
discretion, a single IRO to perform both components of the IRO Review provided
that the entity has the necessary expertise and capabilities to perform both.
 
 
The IRO shall perform the IRO Systems Review for the first Reporting Period,
and, if there are no material changes in Forest’s systems, processes, policies,
and procedures relating to Promotional and Product Related Functions or
Regulatory Related Functions, the IRO shall perform the IRO Systems Review for
the fourth Reporting Period. If Forest materially changes its systems,
processes, policies, and procedures relating to Promotional and Product Related
Functions or Regulatory Related Functions, the IRO shall perform an IRO Systems
Review for the Reporting Period(s) in which such changes were made in addition
to conducting the Review for the first and fourth Reporting Periods. The
additional IRO Systems Review(s) shall consist of: 1) an identification of the
material changes; 2) an assessment of whether other systems, processes,
policies, and procedures previously reported did not materially change; and 3) a
review of the systems, processes, policies, and procedures that materially
changed. The IRO shall conduct the IRO Transactions Review for each Reporting
Period of the CIA.
 
 
II.  
IRO Systems Review

 
 
A.  
Description of Reviewed Policies and Procedures

 
 
The IRO Systems Review shall be a review of Forest’s systems, processes,
policies, and procedures (including the controls on those systems, processes,
policies, and procedures) relating to certain Promotional and Product Related
Functions and Regulatory Related Functions. Where practical, Forest personnel
may compile documentation, schedule and organize interviews, and undertake other
efforts to assist the IRO in performing the Systems Review. The IRO is not
required to undertake a de novo review of the information gathered or activities
undertaken by Forest pursuant to the preceding sentence.
 
 
Specifically, the IRO shall review Forest’s systems, processes, policies, and
procedures associated with the following (hereafter “Reviewed Policies and
Procedures”):
 
 
1. Forest’s systems, policies, processes, and procedures applicable to the
manner in which Forest representatives (including sales representatives,
marketing personnel, and/or those in the Medical Information and Communication
Department (the “MIC Department”) and the External Scientific Affairs Department
(the “ESA Department”)) respond to requests or Inquiries relating to information
about the uses of Forest’s Government Reimbursed Products (including
non-FDA-approved (i.e., off-label) uses) and the dissemination of materials
relating to off-label uses of Forest’s Government Reimbursed Products. This
review includes:
 
 
(a)  
the manner in which Forest personnel (including sales representatives, marketing
personnel, and personnel in the MIC and ESA Departments) handle and respond to
requests for information about off-label uses of Forest’s Government Reimbursed
Products (including tracking the requests and using pre-approved materials for
purposes of responding to requests);

 
 
(b)  
the form and content of information and materials related to Forest’s Government
Reimbursed Products disseminated to physicians, pharmacists, or other health
care professionals (collectively “HCPs”) or health care institutions (HCIs) by
Forest;

 
 
(c)  
Forest’s systems, processes, and procedures (including the MIC Inquiries
Database) used to track requests for information about off-label uses of
Forest’s Government Reimbursed Products and responses to those requests;

 
 
(d)  
the manner in which Forest collects and supports information reported in any
systems used to track and respond to requests for product information, including
the MIC Inquiries Database;

 
 
(e)  
the processes and procedures by which Forest’s Compliance Officer or a designee
monitors and identifies situations in which it appears that improper off-label
promotion may have occurred; and

 
 
(f)  
Forest’s processes and procedures for investigating, documenting, resolving, and
taking appropriate disciplinary action for potential situations involving
off-label promotion.

 
 
2. Forest’s policies and procedures applicable to the manner and circumstances
under which its medical personnel (including the ESA Department) participate in
meetings or events with HCPs or HCIs (either alone or with sales representatives
or account executives) and the role of the medical personnel at such meetings or
events;
 
 
3. Forest’s systems, policies, processes, and procedures relating to Forest’s
internal review and approval of information and materials related to Forest’s
Government Reimbursed Products disseminated to HCPs or HCIs by Forest;
 
 
4. Forest’s systems, polices, processes and procedures relating to incentive
compensation for Relevant Covered Persons who are sales representatives, with
regard to whether the systems, policies, processes, and procedures are designed
to ensure that financial incentives do not inappropriately motivate such
individuals to engage in the improper promotion, sales, and marketing of
Forest’s Government Reimbursed Products. This shall include a review of the
bases upon which compensation is determined and the extent to which compensation
is based on product performance;
 
 
5. Forest’s systems, processes, policies, and procedures relating to the
development and review of call panels for Forest’s Government Reimbursed
Products. This shall include a review of the bases upon which HCPs and HCIs
belonging to specified medical specialties are included in, or excluded from,
the call panels based on expected utilization of Forest Government Reimbursed
Products for FDA-approved uses or non-FDA-approved uses;
 
 
6. Forest’s systems, processes, policies, and procedures relating to the
development, implementation, and review of Sample Distribution Plans. This shall
include a review of the bases upon, and circumstances under, which HCPs and HCIs
belonging to specified medical specialties or types of clinical practice may
receive samples from Forest (including, separately, from Forest sales
representatives and Forest’s Quality Assurance department);
 
 
7. Forest’s systems, processes, policies, and procedures relating to all FDA
requirements and guidance (collectively “requirements”) relating to
determinations about the status or classification of a Forest product and any
changes in such status or classification (including, but not limited to, a
determination that a product is a “new drug”), including all reporting
requirements and all requirements relating to the tracking or distribution of
the product; and
 
 
8. Forest’s systems, processes, policies, and procedures relating to the
tracking, collection, verification, reporting and updating of: i) product or
product-related information; ii) pricing information; or iii) utilization
information for purposes of the Medicaid drug rebate program, the Medicare
program, or other Federal health care programs, including the reporting or
updating of information in connection with any determinations about the status
or classification of a Government Reimbursed Product and any changes in such
status or classification (including information about the status of a product as
a covered outpatient drug).
 
 
B.  
IRO Systems Review Report

 
 
The IRO shall prepare a report based upon each Systems Review. For each of the
Reviewed Policies and Procedures identified in Section II.A above, the report
shall include the following items:
 
 
1. a description of the documentation (including policies) reviewed and any
personnel interviewed;
 
 
2. a detailed description of Forest’s systems, policies, processes, and
procedures relating to the items identified in Sections IIA.1-8 above, including
a general description of Forest’s control and accountability systems (e.g.,
documentation and approval requirements, and tracking mechanisms) and written
policies regarding the Reviewed Policies and Procedures;
 
 
3. a description of the manner in which the control and accountability systems
and the written policies relating to the items identified in Sections II.A.1-8
above are made known or disseminated within Forest;
 
 
4. a detailed description of any system(s) used to track and respond to requests
for off-label information submitted by sales representatives about Forest’s
Government Reimbursed Products;
 
 
5. a detailed description of Forest’s incentive compensation system for Relevant
Covered Persons who are sales representatives, including a description of the
bases upon which compensation is determined and the extent to which compensation
is based on product performance. To the extent that Forest may establish
compensation differently for individual products, the IRO shall report
separately on each such type of compensation arrangement;
 
 
6. findings and supporting rationale regarding any weaknesses in Forest’s
systems, processes, policies, and procedures relating to the Reviewed Policies
and Procedures, if any; and
 
 
7. recommendations to improve any of the systems, policies, processes, or
procedures relating to the Reviewed Policies and Procedures, if any.
 
 
III.  
IRO Transactions Review

 
 
As described more fully below in Sections III.A-F, the IRO Transactions Review
shall include: (1) a review of a sample of Inquiries reflected in the MIC
Inquiries Database; (2) a review of Forest’s call panels and Forest’s call panel
review process; (3) a review of Sampling Events as defined below in Section
III.C; (4) a review of records relating to a sample of the Payments that are
reported by Forest pursuant to Section III.M of the CIA; and (5) a review of up
to three Additional Items identified by the OIG in accordance with Section
III.D.1.b of the CIA. The IRO shall report on all aspects of its reviews in the
IRO Transactions Review Reports.
 
 
A.  
Review of MIC Inquiries Database

 
 
1. Description of Inquiries Database
 
 
As set forth in Section III.B.3.g of the CIA, Forest shall maintain a database
to track information relating to requests for information received by Forest
about its products (hereafter “MIC Inquiries Database”). Specifically, Forest
shall document and record in the MIC Inquiries Database all Inquiries submitted
to the MIC Department based on requests from HCPs or HCIs regarding Forest’s
Government Reimbursed Products. Forest shall record in the MIC Inquiries
Database the following information for each Inquiry received: 1) date of
Inquiry; 2) form of Inquiry (e.g., fax, phone, medical information request
form); 3) name of requesting HCP or HCI; 4) nature and topic of request
(including exact language of the Inquiry if made in writing); 5) nature/form of
the response from Forest (including a record of any materials provided in
response to the request); and 6) if applicable, the name of the Forest
representative who called upon or interacted with the HCP or HCI, if known.
 
 
2. Internal Review of MIC Inquiries Database
 
 
On at least a semi-annual basis, Forest’s Compliance Officer or designee shall
review the MIC Inquiries Database and related information, as appropriate, and
shall generate a report summarizing the items of information outlined in Section
III.A.1 above for each Inquiry received during the preceding two quarters (“MIC
Inquiries Database Report”). Forest’s Compliance Officer or designee shall
review the MIC Inquiries Database Report to assess whether the information
contained in the report suggests that improper off-label promotion may have
occurred in connection with any Inquiry(ies). If Forest’s Compliance Officer or
designee, in consultation with other appropriate Forest personnel, suspects that
improper off-label promotion may have occurred in connection with any Inquiry,
then Forest’s Compliance Officer or designee shall undertake a follow-up review
of the Inquiry (hereafter “Off-Label Review”), make specific findings based on
the Off-Label Review, and take all appropriate corrective action (including
disciplinary action of the Covered Person and reporting of the conduct,
including disclosing Reportable Events pursuant to Section III.H of the CIA, if
applicable).
 
 
3. IRO Review of Inquiries Reflected in the MIC Inquiries Database
 
 
The IRO shall select and review a random sample of 60 Inquiries from among the
universe of all Inquiries reflected in the MIC Inquiries Database for each
Reporting Period, except that up to 45 of the Inquiries reviewed by the IRO
shall be Inquiries in connection with which Forest conducted an Off-Label
Review. If Forest conducted an Off-Label Review of fewer than 45 Inquiries,
additional Inquiries may be selected from among the universe of Inquiries
reflected on the MIC Inquiries Database to reach a total of 60 Inquiries. For
each Inquiry reviewed, the IRO shall determine:
 
 
a)  
Whether each item of information listed above in Section III.A.1 is reflected in
the MIC Inquiries Database for each reviewed Inquiry; and

 
 
b)  
For each Inquiry for which Forest’s Compliance Officer or designee conducted an
Off-Label Review, the basis for suspecting that improper off-label promotion may
have occurred; the steps undertaken as part of the Off-Label Review; the
findings of the Forest’s Compliance Office or designee as a result of the
Off-Label Review; and any follow-up actions taken by Forest based on the
Off-Label Review findings.

 
 
B.  
IRO Review of Forest’s Call Panels and Call Panel Review Process

 
 
The IRO shall conduct a review and assessment of Forest’s review of its call
panels for Government Reimbursed Products as set forth in Section III.B.3.i of
the CIA. Forest shall provide the IRO with: i) a list of products promoted by
Forest sales representatives during the Reporting Period; ii) information about
the FDA-approved uses for each such product; and iii) one quarterly call panel
for each such product. Forest shall also provide the IRO with information about
the reviews of call panels that Forest conducted during the Reporting Period and
any modifications to the call panels made as a result of Forest’s reviews.
 
 
For each call panel, the IRO shall select a sample of 50 of the HCPs and HCIs
included on the call panel. For each call panel, the IRO shall compare the
sampled HCPs and HCIs against the criteria (e.g., medical specialty or practice
area) used by Forest in conducting its review and/or modification of the call
panel in order to determine whether Forest followed its criteria and Policies
and Procedures in reviewing and modifying the call panel.
 
 
The IRO shall note any instances in which it appears that the sampled HCPs and
HCIs on a particular call panel are inconsistent with Forest’s criteria relating
to the call panel and/or Forest’s Policies and Procedures. The IRO shall also
note any instances in which it appears that Forest failed to follow its criteria
or Policies and Procedures.
 
 
C.   IRO Review of the Distribution of Samples of Forest’s Government Reimbursed
Products
 
 
The IRO shall conduct a review and assessment of the distribution of samples of
Forest’s Government Reimbursed Products to HCPs and HCIs. Forest shall provide
the IRO with: i) a list of products for which Forest distributed samples during
the Reporting Period; ii) information about the FDA-approved uses for each such
product; and iii) information about Forest’s policies and procedures relating to
the distribution of samples of each product, including information showing which
types of samples may be distributed by sales representatives to HCPs and HCIs of
particular medical specialties or types of clinical practices. Forest shall also
provide the IRO with information about: iv) the reviews of Forest’s policies and
procedures relating to the distribution of samples conducted during the
Reporting Period in accordance with Section III.B.3.j of the CIA; and v) any
modifications to the policies and procedures relating to distribution of samples
that were made or corrective actions undertaken as a result of Forest’s reviews,
including investigating, documenting, resolving, and taking disciplinary action,
if appropriate.
 
 
For each product for which Forest distributed samples during the Reporting
Period, the IRO shall review 50 separate, randomly selected instances in which
Forest provided samples of the product to HCPs or HCIs either through sales
representative distribution or direct shipment. Each such instance shall be
known as a “Sampling Event.”
 
 
For each Sampling Event, the IRO shall review all documents and information
relating to the distribution of the sample to the HCP or HCI, including the
sample card, direct shipment request form and/or the electronic call record (as
applicable). The reviewed materials shall include information about the
following: 1) the quantity, dosage, and form of the Forest product provided to
the HCP or HCI; 2) the identity and type of medical specialty or clinical
practice of the HCP or HCI; 3) if applicable, the identity of the individual
Forest sales representative who accepted the sample request form or provided the
sample to the HCP or HCI; 4) the manner and mechanism through which the sample
was requested (e.g., sample card or direct shipment request form); and 5) the
manner and mechanism through which the request was fulfilled (e.g., sales
representative distribution or direct shipment).
 
 
For each Sampling Event, the IRO shall evaluate whether the sample was provided
to an HCP or HCI whose medical specialty or clinical practice is consistent with
the uses of the product approved by the FDA and whether the sample was
distributed in a manner consistent with Forest’s policies and procedures
relating to the distribution of samples. To the extent that a sample was
provided to an HCP or HCI by a Forest representative other than a sales
representative, the IRO shall contact the HCP or HCI by letter. The letter shall
request that the HCP or HCI: 1) verify that he/she/it received the quantity and
type of samples identified by the IRO as the Sampling Event; 2) verify that
he/she/it requested the samples provided during the Sampling Event; 3) explain
or confirm its type of medical specialty or clinical practice; and 4) identify
the basis for requesting the sample (e.g., conversations with a Forest sales
representative, conversation with a representative of Forest’s MIC Department,
independent research or knowledge of the HCP or HCI, etc.)
 
 
For each Sampling Event, the IRO shall compare the medical specialty and type of
clinical practice of the HCP or HCI that received the sample with uses of the
product approved by the FDA. The IRO shall note any instances in which it
appears that the medical specialty or clinical practice of the HCP or HCI that
received a sample during a Sampling Event was not consistent with the uses of
the product approved by the FDA. For each such situation, the IRO shall note the
process followed by Forest in determining that it was appropriate to provide a
sample to such HCP or HCI and the basis for such determination (e.g., in
instances where unsolicited requests were made directly to the Quality Assurance
Department). For each Sampling Event, the IRO shall also note any instances in
which it appears that Forest failed to follow its policies and procedures
relating to the distribution of samples for the product(s) provided during the
Sampling Event and, if so, whether Forest already had taken corrective action,
including investigating, documenting, resolving, and taking disciplinary action,
if appropriate.
 
 
D.  
IRO Review of Physician Payment Listings

 
 
1. Information Contained in Physician Payment Listings
 
 
As set forth in Section III.M of the CIA, Forest shall post quarterly and annual
listings of physicians and Related Entities who received Phase I or II Payments,
as defined in the CIA, directly or indirectly from Forest. For purposes of the
IRO review as set forth in this Section III.D, each annual listing shall be
referred to as the “Physician Payment Listing” or “Listing.” For each physician
and Related Entity, each Physician Payment Listing shall include the following
information: i) physician’s full name; ii) name of Related Entity (if
applicable); iii) city and state that the physician or the Related Entity has
provided to Forest for contact purposes; and iv) the purpose of the payment(s);
and v) the aggregate value of the payment(s) in the preceding quarter(s) or year
(as applicable). If payments for multiple physicians have been made to one
Related Entity, the aggregate value of all payments to the Related Entity will
be the reported amount.
 
 
For purposes of this IRO review, the term “Control Documents” shall include all
relevant documents or electronic records sufficient to demonstrate the purpose
of the payment and (where applicable) the performance of a service by the HCP
and/or Related Entity associated with each Payment reflected in the Listing for
the physician and/or Related Entity. For example, the term “Control Documents”
includes, but is not limited to, documents relating to the nature, purpose, and
amount of all Payments reflected in the Listing; contracts relating to the
Payment(s) reflected in the Listing; documents relating to the occurrence of
Payment(s) reflected in the Listing; documents reflecting any work product
generated in connection with the Payment(s); documents submitted by sales
representatives or headquarters personnel to request approval for the
Payment(s); and business rationale or justification forms relating to the
Payment(s).
 
 
2. Selection of Sample for Review
 
 
For each Reporting Period, the OIG shall have the discretion to identify up to
50 physicians or Related Entities from the applicable Physician Payment Listing
that will be subject to the IRO review described below. If the OIG elects to
exercise this discretion, it shall notify the IRO of the physicians and/or
Related Entities subject to the IRO review. If the OIG elects not to exercise
its discretion as described above, the IRO shall randomly select up to 50
physicians and/or Related Entities to be included in the review. For each
selected physician and/or Related Entity, the IRO shall review the entry in the
Physician Payment Listing and the Control Documents relating to Payments
reflected in the Listing identified by the IRO as necessary and sufficient to
validate the Payment information in the Listing.
 
 
3. IRO Review of Control Documents for Selected Physicians and/or Related
Entities
 
For each physician and/or Related Entity selected as part of the sample, the IRO
shall review the Control Documents identified by the IRO in each instance as
necessary and sufficient to validate each Payment reflected in the Listing to
evaluate the following:
 
 
a)  
Whether Control Documents are available relating to each Payment reflected in
the Listing for the sampled physician and/or Related Entity;

 
 
b)  
Whether the Control Documents were completed and archived in accordance with the
requirements set forth in Forest’s policies;

 
 
c)  
Whether the aggregate value of the Payment(s) as reflected in the Listing for
the sampled physician or Related Entity is consistent with the value of the
Payments(s) reflected in the Control Documents; and

 
 
d)  
Whether the Control Documents reflect that Forest’s policies were followed in
connection with Payment(s) reflected in the Listing (e.g., all written approvals
for the activity were obtained in accordance with Forest’s policies.)

 
 
4. Identification of Material Errors and Additional Review
 
 
A Material Error is defined as any of the following:
 
 
a.  
A situation in which all required Control Documents relating to Payments
reflected in the Listing for the sampled physician and/or Related Entity do not
exist and;

 
 
i.  
no corrective action was initiated prior to the selection of the sampled
physicians and/or Related Entities; or

 
 
ii.  
the IRO cannot confirm that Forest otherwise followed its policies and
procedures relating to the entry in the Listing for the sampled physician or
Related Entity, including its policies and procedures relating to any Payment(s)
reflected in the Listing.

 
 
b.  
Information or data is omitted from key fields in the Control Documents that
prevent the IRO from assessing compliance with Forest’s policies and procedures,
and the IRO cannot obtain this information or data from reviewing other Control
Documents.

 
 
If a Control Document does not exist, but Forest has initiated corrective action
prior to the selection of the sampled physicians and/or Related Entities, or if
a Control Document does not exist but the IRO can determine that Forest
otherwise followed its policies and procedures with regard to each entry in the
Listing for a sampled physician or Related Entity, the IRO shall consider such a
situation to be an exception (rather than a Material Error) and the IRO shall
report the situation as such. The IRO shall note as exceptions any Control
Documents for which non-material information or data is omitted.
 
 
If the IRO identifies any Material Errors, the IRO shall conduct such Additional
Review of the underlying Payment associated with each Material Error as may be
necessary to determine the root cause of the Material Error. For example, the
IRO may need to review additional documentation and/or conduct interviews with
appropriate personnel to identify the root cause of the Material Error(s)
discovered.
 
 
E.  
IRO Review of Additional Items

 
 
As set forth in Section III.D.1.b of the CIA, for each Reporting Period, the OIG
at its discretion may identify up to three additional items for the IRO to
review (hereafter “Additional Items”.) No later than 150 days prior to the end
of the applicable Reporting Period, the OIG shall notify Forest of the nature
and scope of the IRO review to be conducted for each of the Additional Items.
Prior to undertaking the review of the Additional Items, the IRO and/or Forest
shall submit an audit work plan to the OIG for approval and the IRO shall
conduct the review of the Additional Items based on a work plan approved by the
OIG. The IRO shall include information about its review of each Additional Item
in the Transactions Review Report (including a description of the review
conducted for each Additional Item; the IRO’s findings based on its review for
each Additional Item; and the IRO’s recommendations for any changes in Forest’s
systems, processes, policies, and procedures based on its review of each
Additional Item.)
 
 
Forest may propose to the OIG that its internal audit(s) be partially
substituted for one or more of the Additional Items that would otherwise be
reviewed by the IRO for the applicable Reporting Period. The OIG retains sole
discretion over whether, and in what manner, to allow Forest’s internal audit
work to be substituted for a portion of the Additional Items review conducted by
the IRO.
 
 
In making its decision, the OIG agrees to consider, among other factors, the
nature and scope of Forest’s planned internal audit work, the results of the
Transactions Review(s) during prior Reporting Period(s), and Forest’s
demonstrated audit capabilities to perform the proposed audit work internally.
If the OIG denies Forest’s request to permit its internal audit work to be
substituted for a portion of the IRO’s review of Additional Items in a given
Reporting Period, Forest shall engage the IRO to perform the Review as outlined
in this Section III.E.
 
 
If the OIG agrees to permit certain of Forest’s internal audit work for a given
Reporting Period to be substituted for a portion of Additional Items review,
such internal work would be subject to verification by the IRO (Verification
Review). In such an instance, the OIG would provide additional details about the
scope of the Verification Review to be conducted by the IRO. However, for
purposes of any Verification Review, the IRO shall review at least 20% of the
sampling units reviewed by Forest in its internal audits.
 
 
F.  
IRO Transactions Review Report

 
 
For each Reporting Period, the IRO shall prepare a report based on its
Transactions Review. The report shall include the following:
 
 
1. General Elements to Be Included in Report
 
 
a.  
Review Objectives: A clear statement of the objectives intended to be achieved
by each part of the review;

 
 
b.  
Review Protocol: A detailed narrative description of the procedures performed
and a description of the sampling unit and universe utilized in performing the
procedures for each sample reviewed; and

 
 
c.  
Sources of Data: A full description of documentation and other information, if
applicable, relied upon by the IRO in performing the Promotional and Product
Related Transactions Review.

 
 
2. Results to be Included in Report
 
 
The following results shall be included in each IRO Review Report:
 
 
(Relating to the Review of Inquiries)
 
 
a.  
in connection with the review of Inquiries, a description of each type of sample
unit reviewed, including the number of each type of sample units reviewed (e.g.,
the number of Inquiries) and an identification of the types of documents and
information reviewed for the Inquiries;

 
 
b.  
for each Inquiry sample unit, the IRO shall summarize the information about the
Inquiry contained in the MIC Inquiries Database;

 
 
c.  
for each Inquiry sample unit, findings and supporting rationale as to whether:
(i) each item of information listed in Section III.A.1 is reflected in the MIC
Inquiries Database; and (ii) for each Inquiry for which an Off-Label Review was
conducted, the basis for suspecting that improper off-label promotion may have
occurred; the steps undertaken as part of the Off-Label Review; the findings of
Forest’s Compliance Office as a result of the Off-Label Review; and any
follow-up actions taken by Forest as a result of Forest’s Compliance Office
findings;

 
 
d.  
the findings and supporting rationale regarding any weaknesses in Forest’s
systems, processes, policies, procedures, and practices relating to the
Inquiries, and the MIC Inquiries Database, if any; and

 
 
e.  
recommendations for improvement in Forest’s systems, processes, policies,
procedures, and practices relating to the Inquiries and the MIC Inquiries
Database, if any.

 
 
(Relating to the Call Panel Reviews)
 
 
f.  
a list of the Government Reimbursed Products promoted by Forest during the
Reporting Period and a summary of the FDA-approved uses for such products;

 
 
g.  
for each Forest Government Reimbursed Product: i) a description of the criteria
used by Forest in developing or reviewing the call panels and for including or
excluding specified types of HCPs or HCIs from the call panels; ii) a
description of the review conducted by Forest of the call panels and an
indication of whether Forest reviewed the call panels as required by Section
III.B.3.i of the CIA; iii) a description of all instances for each call panel in
which it appears that the HCPs and HCIs included on the call panel are
inconsistent with Forest’s criteria relating to the call panel and/or Forest’s
Policies and Procedures; and iv) a description of all instances in which it
appears that Forest failed to follow its criteria or Policies and Procedures
relating to call panels or the review of the call panels;

 
 
h.  
the findings and supporting rationale regarding any weaknesses in Forest’s
systems, processes, policies, procedures, and practices relating to Forest’s
call panels or the review of the call panels, if any; and

 
 
i.  
recommendations, if any, for changes in Forest’s systems, processes, policies,
procedures, and practices that would correct or address any weaknesses or
deficiencies uncovered during the Transactions Review with respect to call
panels or the review of the call panels.

 
 
(Relating to the Sampling Event Reviews)
 
 
j.  
for each Government Reimbursed Product distributed during the Reporting Period:
i) a description of Forest’s policies and procedures relating to the
distribution of samples (including whether sales representatives may provide
samples of the product and, if so, to HCPs or HCIs of which medical specialty or
type of clinical practice a sales representative may provide samples); ii) a
detailed description of any instances from the reviews by the IRO in which it
appears that the medical specialty or clinical practice of the HCPs or HCIs that
received a sample during a Sampling Event were not consistent with the uses of
the product approved by the FDA. This description shall include a description of
the process followed by Forest in determining that it was appropriate to provide
a sample to such HCP or HCI and the basis for such determination; and iii) a
detailed description of any instances in which it appears that Forest failed to
follow its policies and procedures relating to the distribution of samples for
the product(s) provided during the Sampling Event;

 
 
k.  
the findings and supporting rationale regarding any weaknesses in Forest’s
systems, processes, policies, procedures, and practices relating to Forest’s
distribution of samples of Forest’s Government Reimbursed Products, if any; and

 
 
l.  
recommendations, if any, for changes in Forest’s systems, processes, policies,
procedures, and practices that would correct or address any weaknesses or
deficiencies uncovered during the Transactions Review with respect to the
distribution of samples.

 
 
(Relating to the Physician Payment Listing Reviews)
 
 
m.  
a description of the entries in the Physician Payment Listing for each physician
or Related Entity sampled and a description of Control Documents reviewed in
connection with each selected physician or Related Entity;

 
 
n.  
for each sampled physician or Related Entity, findings and supporting rationale
as to whether: (i) all required Control Documents exist; (ii) each Control
Document was completed in accordance with all of the requirements set forth in
the applicable Forest policy; (iii) the aggregate value of the Payment(s) as
reflected in the Listing for the sampled physician or entity is consistent with
the value of the Payment(s) reflected in the Control Documents; (iv) each
Control Document reflects that Forest’s policies were followed in connection
with the underlying activity reflected in the document (e.g., all required
approvals were obtained); and (v) any corrective action or disciplinary action
was undertaken in those instances in which Forest policies were not followed;

 
 
o.  
for each sampled physician or Related Entity unit reviewed, an identification
and description of all exceptions discovered. The report shall also describe
those instances in which corrective action was initiated prior to the selection
of the sampled physicians or Related Entities, including a description of the
circumstances requiring corrective action and the nature of the corrective
action;

 
 
p.  
if any Material Errors are discovered in any sample unit reviewed, a description
of the error, the Additional Review procedures performed and a statement of
findings as to the root cause(s) of the Material Error;

 
 
q.  
the findings and supporting rationale regarding any weaknesses in Forest’s
systems, processes, policies, procedures, and practices relating to the
Physician Payment Listing; and

 
 
r.  
recommendations, if any, for changes in Forest’s systems, processes, policies,
procedures, and practices that would correct or address any weaknesses or
deficiencies uncovered during the Physician Payment Listing Review.

 
 
(Relating to Additional Items Reviews)
 
 
s.  
for each Additional Item reviewed, a description of the review conducted;

 
 
t.  
for each Additional Item reviewed, the IRO’s findings based on its review;

 
 
u.  
for each Additional Item reviewed, the findings and supporting rationale
regarding any weaknesses in Forest’s systems, processes, policies, procedures,
and practices relating to the Additional Item, if any; and

 
 
v.  
for each Additional Item reviewed, recommendations, if any, for changes in
Forest’s systems, processes, policies, and procedures that would correct or
address any weaknesses or deficiencies uncovered during the review.

 
 
***
 
 


 

